Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 1 of 66 PageID #: 8956




                     $WWDFKPHQW+
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 2 of 66 PageID #: 8957




      WV Child and Family Services Review
              Program Improvement Plan
                      Bureau for Children and Families

                         350 Capitol St., Room 730

                          Charleston, WV 25301

                                                     Jim Justice, Governor

                                            Bill Crouch, Cabinet Secretary




Submitted: 3/7/18, 8/1/19, 9/23/19, 12/3/19

Approved:

PIP Effective Date:

End of PIP Implementation Period:

End of Non-Overlapping Year:




                                                                               D137381
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 3 of 66 PageID #: 8958



Executive Summary


The West Virginia Department of Health and Human Resources (the Department) is a
cabinet level agency of state government created by the Legislature and operating under
the general direction of the Governor. The Department operates under the direction of a
Cabinet Secretary with the major programs assigned to different Bureaus. Each Bureau
operates under the direction of a Commissioner. The Commissioner of the Bureau for
Children and Families is Linda Watts.


West Virginia began the round 3 Child and Family Services Review (CFSR) in January
2017 with the submission of the Statewide Assessment. The information and analysis
provided in the Statewide Assessment included information obtained from external
stakeholders through their participation in workgroups, committees, surveys, focus
groups, and other activities. External stakeholders involved in the collaboration included
the Court Improvement Prowam, yiouth in foster care, foster and adoptive parents, service
providing agencies, government ,agencies serving the same families, and others. The
Administration for Children and! Families (ACF) Children's Bureau approved the
Department of Health and Human Resources Bureau for Children and Families existing
case review process, employing tlhe federal onsite review instrument, for the purpose of
the CFSR. The Bureau for Children and Families Division of Planning and Quality
Improvement staff reviewed 40 fc,ster care cases and 25 in-home cases between April
2017 and September 2017; the Children's Bureau conducted secondary oversight of all
65 cases to ensure the accuracy of the rating.s. Stakeholder interviews of Bureau for
Children and Families key partners were also completed by the Children's Bureau in April
2017; the results of those interviews, together with the statewide assessment, were used
to determine substantial conformity of systemic factors rated by the CFSR (45 CFR
1355.34(c).


West Virginia's CFSR Final Report was received from the Childrenjs Bureau in December
2017. West Virginia did not mei~t substantial conformity levels on the seven CFSR
Outcomes and four of the seven CFSR Systemic Factors. The state was found to be in


                                                                                         2




                                                                                             0137382
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 4 of 66 PageID #: 8959



substantial conformity with three. of the seven systemic factors assessed by the CFSR:
Quality Assurance System, Staff and Provider Training, and Agency Responsiveness to
the Community. West Virginia utilized the CFSR findings to begin a multi-faceted
approach to gathering and analy:zing information upon which to lay the foundation for
systemic change within the child welfare system with the long-range goal of improving
outcomes for VW children and families.


Understanding Root Causes to Develop Strategies:


The Department reviewed the final report, consulted with external stakeholders and key
partners, and identified underlying1 issues contributing to the CFSR findings.


An onsite meeting was convened with the Children's Bureau in April 2018, to provide
guidance on the PIP development Feedback was provided by the Children's Bureau
based on its review of the Program Improvement Plan to all the workgroup leads and
agency leadership. It was advised that the root cause of the CFSR findings, and other
data sources, be analyzed to make a cohesive plan that helps to improve outcomes for
children and families.


After careful review of the final report and examination of other state data, including
Division of Planning and Quality Improvement case reviews, key reports from the Child
Welfare Oversight Committee which include data provided from AFACRS and NCANDS
and other key sources, a root cause analysis was conducted with key stakeholders. This
process included multiple teleconferences and a weeklong onsite meeting with key
partners in collaboration with the Children's Bureau in September 2018.


The key stakeholders that participated in this extensive root cause analysis included:
       •   Court Improvement Program (CIP) (including the CIP Director and Data
           Analyst)
       •   Judges



                                                                                         3




                                                                                             0137383
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 5 of 66 PageID #: 8960



       •   Management Information System from the Department of Health and Human
           Services
       •   Division or Program and Quality Improvement for the West Virginia Bureau for
           Children and Families (including the Director of Division of Planning and Quality
           Improvement and Asso<::iate. Commissioner for Data Research and Evaluation)
       •   Agency Leadership (including Commissioner and Deputy Commissioners for
           Field Operations)
       •   Child Welfare Director
       •   Members of Service Array Community (including Mission West Virginia)
       •   State Training Director
       •   Agency Supervisor and Community Service Managers
       •   Guardian Ad Litem (GAL)
       •   Capacity Building CentEff for States Prcictice Improvement Consultant
       •   Data Analyst Consultant (through the Center for States)
       •   Children's Bureau (Regional Program Specialist, Program Manager, and CFSR
           Central Office Program Specialist)


An item-by-item analysis was conclucted to discuss what key factors were that contributed
to practice in the state rated as either a strength or area needing improvement.


In discussion around safety outcomes for children, performance data, vacancy rates,
caseload data and worker exit, and satisfaction surveys were reviewed and determined
to potentially be impacting practice. Key contributing factors to performance included
caseworker staffing shortages.


In discussion around permanency, performance data was reviewed, and VIN data
sources identifying the number of children in placement by county was considered. For
Permanency Outcome 1: Children have permanency and stability in their living situations,
contributing factors for stability of foster care placement (item 4), permanency goal for
child (item 5) and achieving reuni1fication, guardianship, adoption or other planned living
arrangements (item 6 ) were discussed. Possible contributing factors for stability of foster


                                                                                          4




                                                                                               0137384
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 6 of 66 PageID #: 8961



care placement (item 4) were note·d as a lack of resource homes. Data reviewed included
a 2018 foster care analysis report and "specialized home by county" data sheets. For
permanency goal for child (item 5) it was found there was confusion about how VW
permanency goals align with federal goals. However, it was noted during discussions that
there had been clarification regarding appropriate goal, resulting in improved performance
for this measurement during the baseline. It was also noted that achievement of item is
trending up during the baseline. f1t was discussed that Other Planned Permanent Living
Arrangement (OPPLA) achievement is potentially impacting this item; further analysis of
OPPLA cases was conducted du•e to the none of the eight OPP LA cases in the review
being rated positively. The analysis revealed the majority of cases rated negatively due
to the goal being inappropriate given the age of the child and circumstances of the case.
Of the seven CFSR cases for CFSR Item 5 with an OPPLA permanency goal (primary or
concurrent), three cases rated po,sitively, and four cases rated negatively. Three of the
negatively rated cases were due to the goal being inappropriate given the age of the
target child.


For Well-Being Outcome 1: Famines have enhanced capacity to provide for their
children's needs, contributing factors for needs and services of children families and
foster parents (item 12), child and family involvement in case planning (item 13),
caseworker visits with child (item 14) and caseworker visits with parents (item 15) were
discussed. A discrepancy between performance for foster care and in-home cases was
identified; it was suggested that the workforce/workload could be contributing to the
achievement of this item. It was found that the outcomes with parents was the lowest
performing aspect of this item. It was also discussed that an inadequate array of services
and challenges accessing services in rural areas adversely impacts the ability to provide
quality services. It was determined that the awareness of available resources driving the
provision of services and not th•e individualized needs of families may be adversely
impacting performance for this i1tem. A lack of caseworker meaningful contact with
families was identified as an underlying cause for performance for child and family
involvement in case planning (item 13). Understaffing and a positive understanding of
meaningful engagement was disctUssed as also contributing to a lack of achievement for


                                                                                        5




                                                                                             0137385
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 7 of 66 PageID #: 8962



this item. Caseworker visits with children (items 14) and caseworker visits with parents
(item 15) root causes were attributed to staffing challenges. Additionally, it was noted the
prioritization of foster care cases impacted negatively on in-home case performance.


In addition, the Center for State•s provided the services of a Program Improvement
Consultant (PIC) and Data Analyst from August 2018 through April 2019. Focus groups
were conducted with front line staff to gain a better understanding of underlying issues
currently impacting performance. This in-depth analysis provided a better understanding
of the underlying causes impactin9 practice in the state.


The major factors impacting practice in West Virginia were identified through the review
of the CFSR Final Report, through VI/V's CFSR style social service review data, data from
the State' s Statewide Automated Child Welfare Information System (SACWIS), the
Supreme Court of Appeals of Weist Virginia Child Abuse and Neglect (CAN) database,
and consultation with external sta~ceholders. The cross-cutting barriers to higher outcome
achievement identified include thB inability to attract and retain qualified staff, failure to
establish foster care resource homes at a rate sufficient to the r.ate of foster care entry, a
lack of engagement with families to ensure child safety, identification of service needs,
ensuring appropriate service provision, and the lack of services sufficient to address
identified customer needs.


The Department used existing and newly formed workgroups to develop strategies to
address these fundamental areas of practice believed to contribute to the CFSR findings.
These workgroups are: Worker Reicruitment and Retention, Information Systems, Service
Array Including Foster Parent Recruitment and Retention, Field Support-Meaningful
Contact, and the Court Improvement Progr:am-Data Group. Representation in the
workgroups includes youth, pareints, foster par,ents, Department leadership such as
deputy and assistant commissioners, program directors, as well as field level staff,
Mission   VW specializing in the recruitment of foster homes, in-home service providers,
the Bureau for behavioral Healtr1 and Health Facilities, community based behavioral
health providers, and stakeholdms from oversight groups and advisory committees


                                                                                            6




                                                                                                 0137386
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 8 of 66 PageID #: 8963



Including the Court Improvement Program. The workgroups were tasked with developing
strategies for improvement and 13stablishing timelines for completion of key activities
associated with the strategies. The drafted strategies were combined a_nd reviewed by
agency leadership members to ensure consistency. Stakeholders including Court
Improvement Program members and Children's Bureau staff reviewed the combined
document during onsite meetings: held in September 2018, May 2019, and July 2019.
Some of the workgroups were reorganized with some data analysis and goals
appropriately moved to the state's five-year Child and Family Services Plan (CFSP) rather
than the PIP. In developing this Program Improvement Plan consideration was given on
how to best utilize West Virginia's. existing continuous quality improvement process and
incorporate strategies that complBment the goals of the CFSP. West Virginia views the
Program Improvement Plan as an opportunity to go beyond compliance with federal
requirements to achieve lasting pl:>sitive change for children and families involved in the
child welfare system. Bureau for Children and Families practice values include the belief
that the safety of children, adults,, and families is paramount and should be the driving
force behind every decision. Safe!ty and well-being are not only physical elements, but
equally include mental and emotic,nal elements as well.


The PIP development process ha:s focused on addressing the underlying condftions that
hold the highest potential to positively impact WV children and families while aligning with
the current child we.lfare reform initiatives. These current initiatives include negotiations
to expand the current statemen1t of work with administrative services organizations,
implementation of Public Law 115-23 Family First Prevention Services Act (Family First),
the implementation of West Virginia House Bill 201 0 which transitions the foster care
population to a managed care organization and creates a foster care ombudsman
program, signing a Memorandum of Understanding between the State of West Virginia
and the Department of Justice to emsure provision of mental health services to children in
the most integrated setting appropriate by continuing to expand community-based mental
health services and reducing th,3 number of children in residential health treatment
facilities over time; expanding the Safe at Home WV wraparound services program ,
developing qualified residential tneatment programs, and applying for the Children with


                                                                                           7




                                                                                                0137387
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 9 of 66 PageID #: 8964



Serious Emotional Disorders (CSED) waiver. These initiatives are focused on
transforming the child welfare sys1tem in West Virginia.


Monitoring of PIP strategies will be completed using the state's existing Continuous
Quality Improvement (CQI) proce:ss. The Division of Planning and Quality Improvement
case review and resulting exit report begin the CQ I process at the district and regional
levels. This process continues through the state level utilizing the Child Welfare Oversight
Team to monitor child welfare data by state, region and district. The regional Quality
Councils meet on a quarterly basiis and have staff that represent each district and each
level of management including; child protective workers, supervisors, coordinators, youth
service workers, community serviices managers, and child welfare consultants. Mutual
areas of concern may be brou~1ht forward by key stakeholders. The Child Welfare
Oversight team is comprised o,f individuals on the state level, and key external
stakeholders, that can impact child welfare in a way that the, district and regions may not.




Overarching Factors Impacting Practice


Addiction & Drug Abuse


Although there are many societall factors that contribute to child abuse and neglect in
West Virginia, the co-occurrence between drug use disorders and child maltreatment
related behaviors by caregivers is the most prevalent factor. Addiction places ever
increasing demands on the limited! child welfare resources of the state. Addiction impacts
children directly through caregiv19r abuse and neglect and indirectly through lack of
agency and provider staff, service!S, and resource homes. West Virginia has been heavily
impacted by the opioid epidemic as indicated by multiple data sources. One is the
Supreme Court of Appeals of WE?st Virginia Child Abuse and Neglect (CAN) database
chart below.




                                                                                          8




                                                                                               0137388
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 10 of 66 PageID #: 8965




   gooo
   8000
   7000
   6000
   5000
   -tOOO
   3000
   ~()(){I

   lOOO
        I}
               Only       Substance    Only      Surulance    All Thr.:e     On!J Mentll Domesnc
             Substa.nre   Abuse and   Domesuc    Abuse and   R.tsl.Factrus     He:Llth  Violence and
              Ab11Se      Domestu:    Violence    Mental                                  Mental
                          V1olence                He,lth                                   He,:uth




Between 2011 and 2017, there were 15,865 court cases with one or more risk factors
indicated. The above chart shows a breakdown of these cases and which risk factors
were indicated in the original petition. This research assumes all cases include one or
more risk factors; therefore, cases without an indicated risk factor are considered
underreported.


Out of the 15,865 cases that indicated one or more risk factors, 81 .85% of the cases have
indicated that substance abuse was at least one of the risk factors that led to the filling of
the petition. Domestic violence was indicated in 40.85% of the cases, and mental health
was indicated in 10.54% of the cases.


According to the Centers for Disease Control and Prevention (CDC), West Virginia was
found to be one of the states in which the rate of death due to opioids doubled from 2015
to 2016. During this same period West Virginia had a significant increase in the death rate
involving heroin and prescription opioid drugs. West Virginia was also listed by the CDC
as a state with statistically significant increase in drug overdose death rates from 2016 to
2017. In 201 7 West Virginia had the highest rates of death due to drug overdose with
57.8 per 100,000 deaths.


                                                                                                       9




                                                                                                           D137389
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 11 of 66 PageID #: 8966



(https://www.cdc.gov/drugoverdose/data/statedeaths.htm I)
(https://www.cdc.gov/media/releases/2018/p0329-drug-overdose-deaths.html)


The addiction epidemic has caused an increase in the number of child maltreatment
reports received and accepted for further assessment, the number of ongoing child
maltreatment cases opened for services, and the number of children entering foster care.
Since 2015, when the Department began tracking substance abuse findings, there has
been a steady increase in the number of substantiated maltreatment findings related to
substance abuse by caregivers. This is indicated in the following charts.




                               CPS Referral Trend
 45,000                                                            42,505        70.00%
                                39,636        3~
 40,000
          36,045                                                                 60.00%
 35,000
                                                                                 50.00%
 30,000                                                                 28,018

 25,000                              23,325                                      40.00%

 20,000                                                                          30.00%
 15,000
                                                                                 20.00%
 10,000
                                                                                 10.00%
  5,000

     0                                                                           0.00%
            2013      2014        2015         2016      1017        2018

                      -Received          Accepted     Percentage


Source: COGNOS Statewide Referrals Report




                                                                                          10




                                                                                               D137390
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 12 of 66 PageID #: 8967




               Substantiated Findings of Alcohol and/or Substance Abuse
                                     by a Caregiver
 1,600

 1,400
                                                                     1,253           1,215
                                                                                                                1,162
 1,200                                                 1,120
                                                                             1,~.~---     ,. ,1;05&...
                                                 964           954       .. , ..
 1,000                                  905
                                                                 ·····
  800

  600

  400

  200

    0
             Qtrl Qtr2 Qtr3 Qtr4 Qtrl Qtr2 Qtr3 Qtr4 Qtrl Qtr2 Qtr3 Qtr4 Qtrl Qtr2 Qtr3 Qtr4

                    2015                           2016                            2017                  2018

Source: COGNOS Disposition Report




                                     5 Year Out of Home Placement Trend
   7,000
                                                                                                                6,161
   6,000

   5,000

   4,000
                    4,307
                            ..................
                            ,


   3,000

   2,000

   1,000

         0
                    2013                   2014             2015                                  2016          2017
                                   Average Number of Placements per Year

Source: Cognos Out of Home Report


In response to the addiction crisis in the state, and the impact on children and families,
the state has begun a pilot project of Family Treatment Drug Courts. While only being
explored in a few counties, the goal is to expand the project if it is successful. The state

                                                                                                                        11




                                                                                                                             D137391
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 13 of 66 PageID #: 8968



is also examining a Sobriety Treatment and Recovery Team (START) Model designed to
meet the needs of young children with substance-abusing parents involved with the child
welfare system. It uses an intensive intervention model that integrates addiction services,
family preservation, community partnerships, and best practices in child welfare and
substance abuse treatment. The program aims to reduce recurrence of child abuse and
neglect, improve substance abuse disorder (SUD) treatment rates, build protective
parenting capacities, and increase, the state's capacity to address co-occurring substance
abuse and child maltreatment.


Workforce Stability


Another barrier impacting the ability of West Virginia to improve outcomes for children
and families is the continual strug:gle to attract and retain qualified staff. The issue is not
only the ability to retain staff onc13 hired, but also to have applicants who meet the job
requirements apply for vacant positions. West Virginia is a state with a declining and aging
population with limited educational achievement. According to the U.S. Census Bureau
West Virginia ranks fourth in popuilation median age and fifty-first in the number of those
twenty-five years of age and older with a bachelor's or higher-level degree. West Virginia
registered a decline in population for the sixth straight year in 2018. The state was second
behind Puerto Rico for population loss that year. (FFIS Issue Brief 19-01) These
demographics contribute to the difficulty in attracting and retaining high-quality workers.
(American Fact Finder ACS 2013--2017)


Building capacity to maintain an adequately skilled workforce is critical. For SFY 2018 the
CPS turnover rate was 38%, and this percentage of staff turnover represents a 13%
increase within two years, as shown in the chart below.




                                                                                            12




                                                                                                  01 37392
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 14 of 66 PageID #: 8969




                 Percentage of External Turnover CPS
                          Resigned, Transfered Out, Dismissed

                                                                     38%
                                             32%
                 25%




               SFY2016                     SFY2017                 SFY2018
   SoUrGe: Personnel Systems HRIS (2016), WVOASIS 2017,2018



The continual loss of staff increases the workload of remaining staff and leads to job
dissatisfaction, low morale, and burnout. The constant churning of staff stresses the
Department's limited fiscal resources for overtime and increases training costs. The
bureau's training resources are continually spent on pre-service training of new workers
which limits the availability of enhanced skills training for tenured workers. The cost of
hiring and training a single CPS worker was estimated to be $28,286.48 in FFY 2016.


Insufficient staffing levels impact performance for all CFSR items and outcomes. Division
of Planning and Quality Improvement staff have observed 1 and CFSR findings confirm,
outcome performance is directly linked to staffing levels in the district during the period
under review. Insufficient staff levels directly impact the ability of the agency to assess
child safety, ensure appropriate assessment and service provision, and engage families
in the casework process. Lack of staffing creates a backlog of Family Functioning
Assessments which in turn creates a reduction in the timeliness of investigations. This
leads to failure to identify and address safety concerns in a timely manner. All of which
impacts child safety and CFSR Safety Outcomes One and Two. The following charts
indicate the backlog of Family Functioning Assessments in 2017 and 2018.




                                                                                        13




                                                                                              0137393
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 15 of 66 PageID #: 8970




                                                      2017 CPS Backlog
                                           Initial Assessments 30 Days Overdue
 5000
                                                                                                                                              4342
 4500
                                                                                                                                    3900
 4000
 3500     3171                     3171                                      3358       3331      ..... .,.._.... }~.~?......
                                                            2963                 ,., •.,, •"'"~42
                ...,...., .........
                                                                                                       C>VOU

 3000                   2795                ······/.783................ .
 2500
 2000
 1500
 1000
  500
    0
          Jan            Feb       Mar             Apr           May         Jun       JUI       Aug         Sep         Oct         Nov       Dec


Source: Cognos Initial Assessment Report



                                                        2018 CPS Backlog
                                              Initial Assesments 30 Days overdue
 s,ooo
                                                                                                                                                 4,860

 4,800
                                                                              4,650    4,638                                          4,647
                                                                                                                                           ....... .
                                                                                                                                                 ~


 4,600                                                                                                               ...... ,4;520'"·· ·
          4,475                                                                                •. , .......••····1(,44.9
                                                                                             ,. 4,392
 4-,400                                                                •..... t.
                                                       ... ,••... ,.4',~0o
                         4,24s... ··ir
                       "•I••••••      I
                                          -z2.•r" ..
                 •.•                               4,141.
 4,200


 4,000


 3,800


 3,600
          Jan-18        Feb-18 Mar-18 Apr-18 May-18 Jun-18                             Jul-18    Aug-18      Sep-18       Oct-18      Nov-18 Dec-18


Source: Cognos Initial Assessment Report


Turnover coupled with higher caseloads resulting from the increase in the number of
investigations and children entering care due to the adverse impact of the opioid epidemic
leads to decreased caseworker contact and negative outcomes for children and families.
The lack of contact negatively impacts safety related timeframes, placement stability,

                                                                                                                                                         14




                                                                                                                                                              D137394
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 16 of 66 PageID #: 8971



achievement of permanency, and well-being outcomes. Cases also tend to remain open
after safety concerns are resolved due to the inability of staff to complete case closure
requirements.


Lack of quality visits directly contributed to findings that the agency is not consistently
completing quality comprehensive assessments of the needs of children and their
parents. Although, improvement is needed for both the initial and ongoing assessments,
the completion of quality ongoing assessments is most challenging. While this was found
to be a coneern in both in-home and foster care cases, comprehensive assessments are
less likely to be completed for the children and parents being served in their own homes.
This is indicated tn the charts below.



            Risk and Safety Assessment and Management by
             Case Type (CFSR Item 3-Strength Percentages)
      FFY 2018                   '
      FFY 2017
                       1
                                 '
                       I         I
      FFY 2016

             0.00%   5.00%    10.00% .15.00% 20,00'¾ 25,00% 30,00% 35.00% 40.00% 45,00% 50.00%

                           FFY 2016                 FFY 2017                 FFY 2018
      Placement            36.10%                    46.50"/o                 44.62%
  ■   In Home                9.90%                   15.10"/4                 10.00%


Division of Planning and Quality Improvement Case Review Data FFY 2016-2018


Additionally, the appropriate services are not consistently provided to address the
identified needs. As stated above a contributing factor to these findings was the consistent
lack of or limited contact with the child's parents and the availability of services to stabilize
the family and maintain the child safely in their home. Stakeholders attributed many of the
challenges in this practice area to high caseloads and frequent staff turnover.




                                                                                              15




                                                                                                    0137395
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 17 of 66 PageID #: 8972




                                    Worker Visits with Child
       61.50%




      FFY 2013               FFY2014           FFY 2015            FFY 2016              FFY 2017        FFY2018


Source: FFY Division of Planning and Quality Improvement Case Review Data



                                               Caseworker Visits with Child
 120.00%


 100.00%         95· 60"/4


  80.00%
                                       67.10%

  60,00%                                                      54.20%                54.90%              55.38%
           46.80°                 4 7.20')

                                                          34.30°                36.30°
  40.00%                                                                                            31.20°




                                                           I
                                               24.20%
  20.00%


   0.00%
                        4.30¾



                 FFV 2014              fFV2015               FFY2016
                                                                     JILl0"/4




                                                                                   FFV 2017
                                                                                                     I       5.00%


                                                                                                       FFY 2018

                                 ■ All Cases     Foster Care Cases        In-Home Cases


Source: Division of Planning and Quality Improvement FFY Case Review Data




                                                                                                                     16




                                                                                                                          D137396
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 18 of 66 PageID #: 8973




                                    Worker Visits with Parents
          61.50%




      FFY 2013                FFY 2014            FFY 2015          FFY 2016             FFY 2017         FFY 2018


Source: Division of Planning and Quality Improvement FFY Case Review Data



                                            Caseworker Visits with Parents
 40.00%
                                         36.50%
 35.00%
                   28.80%
 30.00%

 25.00%                                                       22.60%

 20.00%                                                   17.30°                     18.:30"/4
                                                                                 15.90°-r
 15.00%                                                                 12.70%               13.20%

 10.00%                                                                                                   8.06%
                                                                                                      S.74%
                                                                                                                  3.33%

                                                                                                      I
  5.00%

  0.00%
                   FFY 2014              FFY 2015             FFY2016                FFY2017            FFY 2018

                                   ■ All Cases      Foster Care Cases       if!'-Home Cases


Source: Division of Planning and Quality Improvement FFY Case Review Data


The Department has been working to resolve this issue by forming an internal recruitment
and retention team in 201"3. At the recommendation of the team, in 2015 the agency
engaged the Capacity Building Center for States to assist in the development of a
methodology for calculating the rate of staff turnover and to identify the root causes of
why staff leave employment with the agency. Using the tools developed during the

                                                                                                                          17




                                                                                                                               0137397
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 19 of 66 PageID #: 8974



Capacity Center's engagement, the Bureau for Children and Families established a
workgroup to develop strategies to improve the agency's ability to attract and retain a
qualified child welfare workforce. The previous strategies were based upon feedback from
staff during exit surveys as well as a 2016 survey of CPS staff_The surveys consistently
indicated high workloads, low wagIes 1 and job-related stressors as the key reasons given
for separation from employment. Recent activfties to address the recruitment and
retention of staff includes: one-time sign-on bonuses, a new worker mentoring program,
and retention bonuses for staff aft,e r two and five years of service. Preliminary reports on
the effectiveness of sign-on bonuses for staff have been mixed; however, data has not
been collected long enough for a good conclusion to be reached on their overall
effectiveness. There have been neports both of staff choosing to leave before the end of
their work requirement and payingI back the funds and of staff choosing not to accept the
bonus because they have no intention of staying. The effectiveness of the sign-on bonus
has also hampered by the excessive amount of taxes that were withhe·ld which
significantly reduced the amount of money received by the employee. The mentoring
program was implemented in 2018 but no additional resources were assigned to the
project and existing staff who wem already carrying high caseloads were supposed to be
assigned as mentors.      AlthoughI managers and staff seemed to like the idea of a
mentoring program it was not effeictive when it was an added assignment and it was an
additional source of stress. The r,etention bonuses are in the process of implementation
now. The Bureau for Children 1and Families Recruitment & Retention Committee is
working on a plan for additional re-cruitment/retention activities.


The Department also initiated the implementation of the reflective supervision project in
2018 as a workforce retention stra1tegy. Reflective supervision can be defined as regular,
collaborative reflection between an employee and supervisor that builds on the
           1
supervisee s use of thoughts, feel ings, and values within a service encounter. Reflective
supervision is specifically designed to improve supervisory support for workers through
relationship-focused, collaborativ,e time between them. Unlike a more task-centered
approach to supervision, reflective supervision meetings examine work-life balance,
secondary trauma, and learning ineeds in a parallel process. Many academic sources


                                                                                          18




                                                                                                0137398
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 20 of 66 PageID #: 8975



generally support reflective supervision as an effective, trauma-informed means to build
strong, supportive relationships be1tween practitioners and supervisors. For adults to learn
effectively opportunities must be provided to think, feel and process the stresses, and
reflective supervision provides thei opportunity for this to occur. The Bureau for Children
and Families believes that worl<force retention will improve through the increased
availability of support that reflective supervision will offer. Casey Family Programs has
agreed to provide training and tecl1nical assistance on implementation and sustainability.


Community Resources and Service Array:


CFSR findings through case reviews and stakeholder interviews indicate the service array
system in VW is not meeting the needs of customers. Services necessary to meet the
needs of children and families are not consistently available or accessible statewide. Most
notably, it was determined that the1 lack of adequate substance abuse treatment services,
both inpatient and outpatient for parents and youth, negatively impacts child and family
outcomes in the state. Providers of addiction services often have wait lists and limited
availability in more rural portions of the state.


Additionally, behavioral and mental health services for both children and adults are also
limited across the state. The Bure.au for Children and Families has made efforts to ensure
services are individualized to mee1: the unique needs of each customer. However, in most
areas service availability and accessibility are the priority. [CFSR Items 2 (Services to
protect child(ren) in their home and prevent removal or re-entry into foster care), 12
(Needs and services of child, pamnts, and foster parents), 18 (Mental/Behavioral health
of child), 29 (Array of services)].


During the CFSR, Service Array PIP Workgroup meetings, it was determined that West
Virginia citizens do not know what specific substance abuse, behavioral health and
mental health services are available, and when they are available, transportation to some
of these services is a barrier. Caseworkers and other Bureau for Children and Families



                                                                                         19




                                                                                               0 137399
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 21 of 66 PageID #: 8976



staff are also not consistently aware of the services available for children and families
across the state. The importance of information dissemination is vital to service delivery.


The Opioid Response Plan for the State of West Virginia (January 2018) states that "West
Virginia suffers from the highest rate of drug overdose mortality in the United States, with
more than 880 deaths in 2016". "On November 30, 201'7, the West Virginia Department
of Health and Human Resources announced an effort to develop an Opioid Response
Plan for the State of West Virginia through public engagement and consultation with
regional and national experts.    More than 350 people responded to a call for public
comments. More than 100 state residents attended a public meeting on D.ecember 21 ,
2017." According to the WV Health Statistics Center, Vital Surveillance System and CDC
data in 2001 the Resident Drug Overdose Mortality Rate in West Virginia was 11.5%,
(212 overdose deaths) with the average in the United States at 6 .8%. By 2016, West
Virginia continued to have the highest overdose rate in the nation with the Resident Drug
Overdose Mortality Rate in Wes:t Virginia at 52.0% (884 ov.erdose deaths) with the
average in the United States at 19.8%. The report also indicated that in 2016, 81 % of
decedents interacted with one or more systems and 40% interacted with only one system .


West Virginia is trying to address this issue. HELP4WV offers a 24/7 call, chat, and text
line that provides immediate help for any West Virginian struggling with an addiction or
mental health issue. Many of those answering the accredited helpline are peer-support
specialists or recovery coaches. This means that they have personal experience in
recovery from a mental health or substance abuse issue. This initiative, funded by the
Department of Health and Human Resources, is designed to streamline the process of
seeking help for behavioral healtt1 issues. The helpline staff offers confidential support
and resource referrals, including self-help groups, out- patient counseling, medication-
assisted treatment, psychiatric care, emergency care, and residential treatment.


A Service Array Gap Analysis was conducted in 2006. A state plan with over one hundred
strategies was developed followin{J this analysis. Due to the plan covering the whole state
and having so many strategies it was never fully implemented statewide. There were


                                                                                         20




                                                                                               0137400
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 22 of 66 PageID #: 8977



additional barriers to continuing the process such as a decline in collaborative group
membership due to members feeling overwhelmed by the amount of work. Through this
failure the Department learned to focus 011 a few key strategies and to ensure the
appropriate member agencies are part of the development as well as the irnplementation
of the strategies. Currently, service gap analysis is part of the overall Continuing Quality
Assurance process. Data frorn th(:? Division of Planning and Quality Improvement social
services case reviews, Commuinity Collaboratives, Regional Summits, and Family
Resource Networks are used to de!termine service gaps within the communities and -assist
in the development of necessary services.


West Virginia is addressing the lack of services to address addiction through the
implementation of a Family Treatment Court pilot program. Family Treatment Courts'
main purpose is to enhance the overall wellbeing of the entire family. During the initial
milestones, the Family Treatment Courts will focus on the participants' addiction and
preparing them to properly care for their children when sober. While in foster care/ kinship
care, the needs of the children will be met by the Bureau for Children and Families. As
the participant progresses througr1 the milestones, safe family reunification and the skills
to do so are to be provided to all. Strategies related to the Family Treatment Court pilot
program can be viewed under PIP Goal 2, Strategy 4,


Pursuant to West Virginia State Code §62-1 SB-1, participation in Family Treatment Court
is voluntary, post-adjudication, and with a written agreement by and between the adult
respondent, and the Bureau for Children and Famllies with concurrence of the Court.
Family Treatment Court programs will be as inclusive as resources and community
support will allow. Family Treatment Courts will adhere to the following criteria when
making decisions on accepting participants to FTC:

       •   Target Population, Obje1ctive Eligibility, and Exclusion Criteria
       •   Standardized Systematiic Referral, Screening, and Assessment Process
       •   Use of Valid and Reliable Screening and Assessment Instruments
       •   Valid, Reliable, and Developmentally Appropriate Assessments for Children



                                                                                         21




                                                                                               01 37401
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 23 of 66 PageID #: 8978



       •   Identification and Resolution of Barriers to Treatment and Reunification
           Services


 The Family Treatment Court will c:::ollect and review data to monitor participant progress,
engage in a process of continuous quality improvement, monitor adherence to best
practice standards, and evaluate outcomes using scientifically valid and reliable
procedures. The Family Treatment Court will establish performance measures for shared
accountability across systems, encourage data quality, and foster the exchange of data
and evaluation results with multiple stakeholders. The Family Treqtment Court will use
this information to improve policies and practices in addition to monitoring the strengths
and limitations of various service components. Evaluation results and data are also critical
components of effective stakeholder outreach and sustainability helping the Family
Treatment Court "tell its story" of success and needs.


Pursuant to West Virginia Code, !§62-158-1 (f), The Local Family Dn:.ig Treatment Court
Advisory Committee shall include the following individuals or their designees: The Family
Treatment Court Judge, who shall serve as chair, the Prosecuting Attorney of the County,
the Public Defender or a member of the county bar who represents individuals in child
abuse and neglect case, the Community Services Manager of the Bureau for Children
and Families of the Department of Health and Human Resources, a court appointed
special advocate (CASA) as applicable, and any such other per.son or persons the chair
deems appropriate. This advisory committee shall be staffed by the local Family
Treatment Court Case Coordinator with the FTC-CPSW.


Current Performance


The CFSR round 3 West Virginia1 Final Report contains detailed information about the
state's performance during the CFSR period under review. Since the 2017 CFSR, the
Bureau for Children and Families Division of Planning and Quality Improvement continues
to complete monthly CFSR-style case reviewsi 125 cases were reviewed during federal
fiscal year (FFY) 2018 (October 1, 2017 to September 30, 2018) comprised of 65 foster

                                                                                         22




                                                                                               0137402
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 24 of 66 PageID #: 8979



care and 60 in-home social servlce cases. The state-conducted case review data from
December 1, 2017 through November 30, 2018 was used to establish a baseline for PIP
measurement; 65 placement and 60 i.n-home cases were reviewed in 12 districts/27
counties. The largest metropolitan area was represented in the baseline by the inclusion
of five in-home and ten placement cases for a total of fifteen cases. The baseline and
measurement plan were subsequ1ently reviewed by the Children's Bureau measurement
and sampling committee (MASC), and approved by the Children's Bureau.


Through the state's ongoing cas:e reviews, improvement was observed between the
completion of the CFSR case reviews and the establishment of the baseline in meeting
the measure in all three CFSR lteims related to Permanency Outcome 1: Children have
permanency and stability in their living situations. Placement stability (Item 4) increased
18.85% between the two timeframes. As indicated in the West Virginia CFSR final report,
an overreliance on shelter care and a lack of resource homes in the state contributes to
instability of foster care placements. The achievement of timely and appropriate
permanency goals for children (ltE~m 5) showed a 13.08% increase between finalization
of the CFSR oases reviewed and completion of the baseline. The item often historically
rated negatively due to the selection of inappropriate permanency goals. West V irginia
has taken steps to educate staff on the selection of appropriate permanency goals, as
well as actively and effectively implementing concurrent planning. Agency leadership
discussed the issue with supervisors during management meetings. Following these
meetings, the supervisors and Child Welfare Consultants addressed the topic with staff
during m·onthly unit and individual meetings. The efforts appear to have been successful
based upon the case review data. The achievement of a child's permanency goal (It-em
6) increased by 11 .73% during the same time period. The selection of appropriate
permanency goals and actively working toward achievement of those goals assisted in
the overall increase of achievement on this item . Overall, Permanency Outcome 1
increased by 15.38% from 20% during the CFSR case reviews to 35.38% at the
completion of the baseline.




                                                                                        23




                                                                                              0137403
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 25 of 66 PageID #: 8980



Rating decreases were observed in all four CFSR items related to Well-Being Outcome
1 when the CFSR case review data is compared to the baseline. Performance in
completing quality assessments and service provision for children, parents, and foster
parents (Item 12) decreased 16.2% between the two timeframes. Performance for family
and child involvement in case planning (Item 13) showed a 12.06% decrease between
finalization of the CFSR cases reviewed and completion of the baseline. The frequency
and quality of caseworker contact with families heavily impacts all CFSR items.
Caseworker visits with child (Item 14) decreased by 1i .9% and caseworker visits with
parents (Item 15) decreased by 13.56% during the period of time between completion of
the CFSR and establishment of the baseline. Overall, Well-Being Outcome 1 decreased
by 16.6% from 262% during the CFSR case reviews to 9.6% during completion of the
baseline. In-home cases rated lower on all Well-Being Outcome I items when compared
to foster care cases.


          CfSR                      CFSR        FFV2017       ffY20i·8     Baseline
    Item/Outcome                   Cases      (10/1/2016-   (10/1/2017-   {12/1/17-
                                  (4/2017-     9/30/2017)   9/30/2018)    11/30/18}
                                   9/2011
 Item 1, Timeliness of            55.9%       54.9%
 initiating investigation
                             l
 of reports of              :i
                            j
                            ·::
 maltreatment
 Safety Outcome 1:                55.9%       54.9%         55.56%        61.9%
 Children are, first and
 foremost, protected
 from abuse and neglect
 item 2,: Services to             733%'      i,5~;7%
 protection children Jr1
 the home and prevent
 removal or re-entry into
 foster care
 Item 3: Risk and Safety
 Assessment and
                                  41.5%       33.1%
                                                       -    28%           29.6%
 Management




                                                                                      24




                                                                                           D137404
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 26 of 66 PageID #: 8981




            CFSR                   CFSR           FFY 2017          FFY2018          Baseline
     Item/Outcome                  Cases        (10/l/20.16-       (10/%/2017-      (12/1/17•
                                 (4/2017-       9/30/2017)         9/30/2018}      11/30/18)
                                 9/2017)
 Safety Outcome 2:               41.So/o       32.25%              27.2%          28%
 Children are safely
 maintained in their
 homes whenever
 possible and
 appropriate
 Item 4: Stability of
 foster care placement
                             1
                                 55%           57.5%           I 67.69%          ,....._
                                                                                  73.85%
                                                                                           ---
 Item 5: Permanency goal         SO%           43.7%               67.69%         63.08%
 for child

 Item 6; Achieving               57.5%         54.9%               72.31%        I 69.23%
 reunification,
 guardianship, adoption,
 or other planned
 permanent living
 arrangement                 I_ _ _ _ _ _ __
 Permanency Outcome 1:        20%  21.12% 35.38%                                  35.38%
 Children have
 per:manency and
 st~bility in their living
 situations.
 Item 12: Needs and              35.4%        l 2s%                21.6%         I 19.2%
 services of child,
 parents, and foster
 paren_,!s
 lte.m 13: Chi.Id and                          35 .5%          0
                                                                   27,64%
 family involvement in                                         t
 case planriing .
 Item 14: Caseworker             41.5%         36.3%               31.2%          29.6%

~::-: -~-s===~-:-; -: -: -0-~-.e-r--·•1.-
                                       1-g-~3=%
                                              -_o=-~m ~~           5.74%         ·.5.74%
; ·visits with· parents' ·   [         ·· ·

 Well-Being Outcome 1:
 Families have enhanced
 capacity to provide for
                                              T 11.14%
                                                               112%
 their children's needs.

                                                                                                25




                                                                                                     D137405
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 27 of 66 PageID #: 8982




Root conditions negatively impacting practice in West Virginia as identified through
workgroup analysis of the data, including data from CFSR style social service reviews 1
using data from the State's Statewide Automated Child Welfare Information System
(SACWIS), and agency staff focus groups. These conditions include the inability to attract
and retain qualified staff, failure to establish foster care resource homes at a rate sufficient
to the rate of foster care entry, a lack of engagement with families to ensure child safety,
identification of service needs, ensuring appropriate service provision, and the lack of
services sufficient to address identified customer needs.


Approach to the Development a,f PIP Strategies and Goals:


West Virginia seeks to address many of the key findings of the CFSR in the PIP as
Indicated above, but more importa1ntly truly change outcomes for children and families by
transforming the child welfare sysitem in the state while keeping true to our West Virginia
values. The three main areas of focus led to the establishment of four goals that will
address multiple key findings. This approach will impact the most significant areas for
improvement. Most importantly, Bureau for Children and Families strives for positive
outcomes for children and families that reflect the vision, "West Virginia's children ,
families, and adults have achieved well-being, safety and independence." And the
Mission of the agency: "The BurE!au for Children and Families provides an accessible,
integrated, comprehensive qualit~/ service system for West Virginia's children, families
and adults to help them achieve maximum potential and improve their quality of life.''
Addressing these key areas aligns the important work of the PIP with both the Vision and
Mission.


The West Virginia Department of Health and Human Services, Bureau for Children and
Families established a robust focus on continuous quality improvement pr:iorto the 2017
CFSR. The findings of the CFSR reinforced many of the existing concerns for practice in
the state, areas where Bureau fair Children and Families has been prioritizing our work
with children and families.


                                                                                             26




                                                                                                   D137406
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 28 of 66 PageID #: 8983




We believe that by addressing and improving our practice through the following four goals
in partnership with our key stakeholders, most critically the courts, we will begin our
agency transformation to one that empowers families and moves us toward a new culture
that puts families first, keep families together by building on families' strengths, and
moves us toward a prevention focused system:
   -   Creating and supporting a healthy workforce
   -   Community support and family resources
   -   Changing how we support families through positive supervision
   -   Creating an efficient, effective and prevention focused system




                                                                                      27




                                                                                            0137407
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 29 of 66 PageID #: 8984



PIP Goals, Strategies, and Key ,~ctivities


Creating and Supporting a Healthy Workforce
Root Cause Analysis


Recruitment and retention of quallity staff effects every aspect of practice in Bureau for
Children and Family's child welfare programs. In the Children and Family Services
Review (CFSR 2017) final report the Children's Bureau (CB) noted that the state has
experienced limited success in its efforts to recruit and retain child welfare staff. The
current 38% turnover rate amont} child welfare staff continues to adversely affect the
delivery of services and the outcomes for children and families served by the agency.
High turnover increases the workload for remaining staff, leading to job dissatisfaction,
low morale, and burnout.


Data reflects West Virginia strugglles to recruit and retain qualified staff. Staff recruitment
and retention continue to be barriiers to the agency because of the difficulty both with 1 )
recruiting qualified staff for child welfare positions; and 2) retaining staff over the long
term in order to both keep exp1ertise within the agency and maintain manageable
caseloads for staff. Strengtheninig capacity to build and maintain an adequate, highly
skilled workforce is critical for improving workloads and working conditions for Bureau for
Children and Families staff, making them more likely to remain in their positions.
Addressing these barriers will produce positive outcomes in Safety, Permanency, and
Well-Being for children and families.


The constant churning of staff streisses the bureau's limited fiscal resources for overtime
and increases training costs. The, bureau's training resources are continually spent on
pre-service training of new workers which limlts the availability of enhanced skills training
for tenured workers. In 2016 Bureau for Children and Families worked with the Capacity
Center for States to calculate the cost of staff turnover and found that the cost of hiring
and training a single CPS worker was $28,286.48. Based on these figures, in 2018 the
Bureau tor Children and Families hired and trained 242 new child welfare workers with a


                                                                                            28




                                                                                                  0137408
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 30 of 66 PageID #: 8985



cost of $6,845,328.00. The trend shows no evidence of slowing down; by the end of 2018
there were 17 workers hired in 2018 that had already left the agency within a few weeks
or months, costing the agency $480,870.00 in expenses for staff that never became
productive.


Along with these factors , Federal! AFCARS reporting has repeatedly shown that West
Virginia has the largest number oif children in care per capita in the nation. On June 30,
2018 there were 6,655 of West Viirginia's children in out of home care. Of these children
2,279 are under the age of 5. The increasing number of children in care has caused
increased workloads and job stress for child welfare staff, contributing to the high turnover
rates.


In April 2019 West Virginia worked with the Capacity Center for States to conduct focus
groups of caseworkers (YS and CPS}, supervisors, and managers with the objective of
gathering and compiling perceptions, practices, and behaviors regarding the workforce,
case management practices, and the culture and climate of the organization. The
retention questions addressed motivations to work in child welfare, local retention efforts,
factors that influence thinking about quitting, and recommendations for retaining staff. On
the positive end staff reported that they were motivated to work and stay in child welfare
because of intrinsic rewards such as a deep caring for children and families and desire to
make a difference. However1 the, focus group report also brought out several areas of
concern related to workforce recruitment and retention. Two themes that were evident in
the report were around secondary trauma and supervisor and agency support.


There were many comments re,garding secondary trauma in the report. Secondary
trauma was reported as being a source of stress and burnout for staff as well as a factor
that influenced thoughts of leavinf} the agency. Staff reported that the agency secondary
trauma process existed but was not helpful because it was a "cookie cutter process" and
was not readily available. They mported that worker:s cannot "tolerate the trauma" and
that there were no official mech,anisms to help them. Addressing worker trauma will
require longer term action and the refore will be addressed in the CFSP.


                                                                                          29




                                                                                                D137409
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 31 of 66 PageID #: 8986




Supervisor and agency support WE:!re also frequently mentioned in the report. Staff stated
that they were being told to "make better use of your time" instead of getting actual support
and guidance. Some reported that they got no s1...1pport, guidance, or direction at all from
their supervisors, and 23% reported that they would benefit from job coaching from their
supervisors or from mentors. Sev,eral staff reported issues with supervisors located in a
different office than the.i r own, limiting interaction and availability of the supervisors.
Caseworkers also noted salary and a lack of career ladder for advancement as needs.
Court was discussed at all levels as being a high-level stressor due to feelings of not
being able to "do anything right in their eyes" and the feelings of anxiousness around
going to Court. Staff requested 1;;iuidance on how to prepare for court. This is being
addressed through the development of a revised caseworker court standard operating
procedures document and chedc list to ensure staff -are properly prepared and feel
supported during court hearings. The standard operating procedures document will
provide guidance to agency staff on how to prepare for court hearings. Caseworkers
Indicated a need to be appreciated; have a voice that is heard and help to "dig out of the
mess."


The Division of Juvenile Services, with the support of the Court Improvement Program, is
facilitating circuit court juvenile starkeholder meetings around West Virginia. The vision is
to involve any professional, provider, or person who might be attending a multidisciplinary
team meeting or juvenile court proceeding to better integrate or coordinate agency efforts
to improve outcomes for children and families. The goal is to conduct stakeholder
meetings in 50% of the 31 Circuit Court Judicial Circuits.


Beginning in September 2019, o-ivisron staff partnered with the juvenile circuit judges in
certain circuits to provide information on state-wide system happenings. Some of those
include:
         •   Family First Prevention Services Act
         •   Department of Justice Findings and Agreement
         •   Managed Care Organiz.ation


                                                                                          30




                                                                                                0137410
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 32 of 66 PageID #: 8987



       •    Seriously Emotional Dis:turbed Waiver
       •    New Legislation, Policy and/or Rules
       •    Court Improvement Program Projects.
       •    Multidisciplinary Teams
       •    Missing From Care
       •    Community Outreach
       •    Juvenile Data and Outcomes


A portion of the meeting also focuses on local practice. The circuit's judges establish
those discussion items specific to lthe needs, concerns and or services within that locality.


Thus far, three meetings have occurred with attendance ranging from 70 to 130 people.
The audience has been repre:;ented by Prosecuting Attorneys, appointed/parent
Attorneys, Public Defenders, Guardian ad Litem Attorneys, Law Enforcement, Prevention
Resource Officers, Service Providers (community based and congregate care), Probation
Officers, Psychologists, and DHHIR personnel. Feedback from the meetings was very
positive.


These stakeholder meetings will continue to occur on a regular (at least annually) basis 1
encouraging collaboration and conversation between those entities affecting and
impacting children and families within each circuit.


West Virginia will improve its performance on outcomes safety 1, safety 2, permanency
1 and well-being 1 by addressin~1 the state's ability to recruit and retain a quality child
welfare workforce. As illustrated in the information above, West Virginia must look at both
recruitment and retention of staff along with staff and supervisor support to address the
continuing workforce shortages in the state and improve performance on its outcomes.
Goal 1 will address recruitment and retention of staff to reduce workloads, significantly
decrease the backlog of assessm•ents and open CPS cases without a contact in 90 days
or more and create a more supportive environment to ensure a healthy staff who feel
valued.


                                                                                          31




                                                                                                D137411
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 33 of 66 PageID #: 8988




Goal 1: Creating and supporting a Healthy Workforce.
Safety Outcome 1, Safety Outcome 2, Permanency Outcome 1. Permanency Outcome
2, Well-Being Outcome 1, Well-Being Outcome 2, Well-Being Outcome 3



Strategy 1: Build and reinforce mentoring, peer support, and job supports for child
welfare workers through regional and statewide meetings and building the capacity
of new positions in the CPS career ladder.

Strategy 2: Strengthen Judicial rapport through collaborative processes and
improve preparation of Bureau for Children and Families staff for court

Strategy 3: Conduct exit interviews and retention surveys with staff to inform and
develop strategies to reduce turnover and retain staff.


Strategy 1: Bw'ld and reinforce mentoring1 peer support., and job supports for child
welfare workers through regional and statewide meetings and building the capacity of
new positions in the CPS career ladder.

                                                                    Projected Completion
                                                                            dates:
 1.1.1 Implement regional and statewide meetings for child             Recruitment &
 welfare workers, supervisors, and managers for professional              Retention
 development and peer support, two times per year. The regional     Committee/Director of
 and statewide meetings will contain activities such as morale            Training
 boosters, small group discussions on self-care and dealing with             Q2
 trauma, how peers can support new staff, positive reinforcement
 for improvements in outcomes, district to district structured
 interactions and networking, and discussions on why they do the
 work they do In addition to professional development activities.
 1.1.2 Implement a formal mentoring program for new child CPS          Recruitment &
 staff using the new CPS Senior positions as mentors.               Retention Committee
                                                                             Q2
  1.1.2a Establish mentoring guidelines for CPS seniors to use         Recrultment &
 when acting as mentors including a manual outlining the            Retention Committee
 purpose, expectations, and goals for mentoring.                             Q2




                                                                                       32




                                                                                            0137412
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 34 of 66 PageID #: 8989



                                                                     Projected Completion
                                                                             dates:
 1. 1.2b Create tools for CPS seniors to use when acting as             RecrLlitment &
 mentors including a mentorship partner agreement, goal-setting      Retention Committee
 templates, conversation starters, sample meeting agendas,                    02
 progress check-in templates, ahd a relationship closure plan.
 1.1.2c Create and implement a training plan for new CPS                Recruitment &
 seniors that includes training on their mentoring role including    Retention Committee
 completing an initial online orientation and introduction to         /Training Director
 mentoring, attending new supervisor training on educational and              02
 supportive supervision1 and completing additional training on
 facilitation, communication, and teambuildina.
 1. 1.2d Create and implement a professional development plan           Recruitment &
 for CPS seniors that includes necessary skills to propel            Retention Committee
 mentoring forward and includes a yearly meeting for mentors to       /Training Director
 build relationships and reinforce and build mentorinq skills.                02
 1.1.2e Provide a library of readily available content for CPS          Recrultment &
 seniors to use that ex plaihs and demonstrates mentoring skills     Retention Committee
 and concepts and can be accessed whenever a mentor is                /Training Director
 challenged in his or her mentoring relationship or as a means of             Q2
 preparing for mentoring conversations.
 1.1.3 Develop the capacity of and utilize the new CPS Case             Recruitment &
 Coordinator positions to support CPS workers and facilitate the     Retention Commi'ttee
 casework process.                                                         /Deputy
                                                                       Commissioners
                                                                              02
 1.1.3a Develop, approve, and distribute a Jrst of specific tasks       Recruitment &
 that CPS Case Coordinators can perform to support CPS case          Retention Committee
 workers and facilitate the casework process.                              /Deputy
                                                                       Commissioners
                                                                              02
 1.1.3b Create and implement a training plan for new CPS Case           Recruitment &
 Coordinators that focuses on knowledge and skills required for      Retention Committee
 their role of supporting CPS caseworkers.                            /Training Director
                                                                              02
 1.1.3c Create and implement a professional development plan            Recruitment &
 for CPS case coordinators that builds their knowledge, skills,      Retention Committee
 and abilities around the casework process and their role of          /Training Director
 supporting CPS caseworkers.                                                  02            ~




 1. i .3d Rev~iew and update the list of approved tasks yearly and          Deputy
 when new policies or programs are implemented to keep the             Com missioners
 document current.                                                         Ongoing




                                                                                     33




                                                                                          0137413
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 35 of 66 PageID #: 8990



Strategy 2: Strengthen Judicial r~pport through collaborative processes and improve
preparation of Bureau for Children and Families staff tor court.

                                                                   Projected Completion
                                                                           dates:
 1.2.1 Build and expand upon circuit level stakeholder            GIP/Division of Children
 meetings that include stakeholders involved in child welfare      and Juvenile Services
 cases, This may include multi-disciplinary team members               01-0ngoing
 such as case workers, supervisors, regional attorneys,
 other Bureau for Children and Families staff and the judicial
 system including judges and prosecutors, service providers,
 education providers, probation officers, attorneys for
 parents and children, parents, youth, foster parents, and
 behavioral health providers.
 1.2.1 a. Expansion of the above indicated meetings will          GIP/Division of Children
 reach 50% of the 31 circuit court judicial circuits               and Juvenile Services
                                                                             QB
 1.2.1 b. Circuit court judicial circuits who had an initial      GIP/Division of Children
 stakeholders meeting will be encouraged to have at least          and Juvenile Services
 annual meetings following the initial meeting.                              Q8
 1.2.2 The Community Services Mana.gers have been                   Community Services
 directed by agency leadership to request quarterly              Managers/Judges/Regional
 meetings with the circuit court judges who hear juvenile                 Directors
 cases to discuss areas of mutual interest and concern.                 Q1-0ngoing
 1.2.2a-Division of Children and Juvenile Services will reach     Division of Children and
 out to the circuit court judges who hear juvenile court cases       Juvenile Services
 to encouraqe participation in requested meetinqs.                           Q1
 1.2.2.b-Develop a reporting mechanism for 1.2.2 that                Regional Directors
 includes the areas of mutual interest and concern.                          01
 1.2.2c-Regional Directors will oversee 1.2.2 and provide            Regional Directors
 feedback to Child Welfare Oversight Meeting which                      01-0ngoing
 includes membership from the Division of Children and
 Juvenile Services.
 1.2.2d-Child Welfare Oversight will develop a plan to            Child Welfare Oversight
 address issues identified in meetings with Community                   01 -0ngoing
 Services Managers and iudges (in 1.2.2.)
 1.2.3 Update the Bureau for Children and Families               General Counsel/Regional
 Standard Operating Procedures for court proceedings to             Attorneys/Regional
 include the CPS Court check list and a process for the                  Directors
 supervisor, coordinator or desfgnee to prepare staff prior to         01 -0ngoing
 court hearings. The revised Standard Operating
 Procedures will include a process to elevate specific case
 concerns to the regional attorney. This may include
 concerns related to worker skill and knowledge.                                              I,




                                                                                       34




                                                                                            D137414
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 36 of 66 PageID #: 8991



                                                                   Projected Completion
                                                                           dates:
 1.2.3a The revised Standard Operating Procedures and the                 Deputy
 CPS Court checklist will be distributed via email and placed    Commissioners/Regional
 on the intranet and discussed at a quarterly Regional Social       Program Managers
 Services Supervisor Meetings.                                              02
 1.2.3b Monitoring of 1.2.3 will be through surveys of           GIP/Division of Planning
 prosecuting attorneys and judges and case experiences of        and Quality Improvement
 workers. (ore and post)                                            01 pre and 07 post
 1.2A Develop and implement an ongoing process between            Bureau for Children and
 Genera[ Counsel and Regional Attorneys to discuss areas             Families General
 of mutual interest and concern and use the C QI process for         Counsel/Regional
 unresolved issues through the Child Welfare Oversight                   Attorneys
 meetini::is.                                                      Q-1 develo~/ongoinQ


Strategy 3: Conduct exit interviews and retention surveys with staff to inform and
develop strategies to reduce turnover and retain staff.
                                                                      Projected Completion
                                                                              dates:
 1.3.1 Develop and implement exit interview Standard Operating        Worker Recruitment
 Procedures and form to use with child welfare staff who are               & Retention
 leaving the agency so that information can be used in retention           Workgroup
 strategies.                                                            (Recruitment and
                                                                            Retentbn
                                                                           Committee)
                                                                           Q2/or,going
 1.3.2 Conduct staff satisfaction surveys with new hires at the end     Recruitment and
 of new worker training, nine months, and 18 months to identify       Retention Committee
 retention issues with new workers and use information to inform           Q2/ongoing
 retention strategies.
 1.3.3 Conduct localized surveys with all child welfare staff to        Recruitment -and
 identify why they stay and build on their strengths to identify      Retention Committee
 targeted ways to improve retention locally, and feed back to the         03/0ngoing
 Recruitment and Retention Committee to analyze the results and
 address identified issues.
 1.3.4 The results will be analyzed, and action plans developed to      Recruitment and
 address identified issues at a subsequent meeting of the Worker      Retention Committee
 Recruitment and Retention Workgroup ..                                   04/0ngoing




                                                                                     35




                                                                                          D1 37415
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 37 of 66 PageID #: 8992



                                                                      Projected Completion
                                                                              dates:
 1.3.5 Develop a system to track a cohort of staff to see if                Assistant
 strategies are working to reta in staff.                               Commissioner of
                                                                          Planning and
                                                                            Resource
                                                                      Development/Director
                                                                           of Training
                                                                           04/ongoing


Community Support and Family Resources
Root Cause Analysis:


Information in the statewide assessment and collected during interviews with
stakeholders showed that West Virginia does not have a statewide coordinated effort to
recruit foster and adoptive homes for the children needing placement. DHHR is not
recruiting or approving new foster homes but rather is focused on kinship homes and re-
evaluations. The recruitment plan and primary focus of Mission West Virginia is on
processing referrals and not necessarily recruiting new homes, and specialized agencies
are no longer involved in the recruitment of foster homes for special-needs children. It
was reported that the number of children entering foster care has risen while the number
of homes has not matched the increase in need, and that the shortage of homes has
resulted in children sometimes sleeping in offices and being placed in shelter care.


West Virginia is experiencing an influx of children entering the foster care system due to
the nationally recognized opioid epidemic. Between FFY 2015 and 2017 1 there was an
overall 23.2% increase of children entering foster care. Bureau for Children and Families
data reflects that 51 .8% of removals for FFY 2017 were due to substance abuse
according to federal reporting requirements. However, Bureau for Children and Families
internal reporting, which includes more components than federal reporting requirements,
reflects that 85.2% of removals for FFY 2017 were substance abuse related. As a result
of these numbers, Bureau for Children and Families has compiled and analyzed data
relating to foster children currently placed and separated that data according to county of
removal and age of the child, to determine the number of foster homes needed based on

                                                                                        36




                                                                                              D137416
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 38 of 66 PageID #: 8993



the county of removal and ages of children. March 2019 placement data reflects that over
1,042 children and youth are placE~d in group residential or emergency shelter foster care
placements. Recent survey results yielded concern from foster parents relating to the
reluctance to accept placement of older children and youth due to specialize agencies not
allowing foster children to partaket in normalcy activities such as sleepovers or day trips
with friends without background checks, no ATV riding, lack of permission for extra-
curricular activities, etc., which results in idle time for older foster children and youth that
leads to misbehavior. VIN House Bill 2010 requires performance-based contracts with
each private and specialized agency to ensure rules and requirements are being adhered
to. The performance-based contracts will require the following:
       •   safety outcomes;
       •   permanency outcomes;
       •   well-being outcomes;
       •   Incentives earned;
       •   recruitment and retentio1n of foster parents
Performance measured outcomes will be collected through performance-based contracts
with each agency.


In June of 2017, approximately 4 ,062 surveys were mailed to foster parents, kinship
relative placement providers, as Wtell as group residential and shelter facilities. There were
two survey types, Parent ResotUrces for Information, Development, and Education
(PRIDE) Training , and MDT/Court Notification and Attendance. The purpose of the
PRIDE training suNeys was to c;apture the efficiency of PRIDE and additional foster
parent training and their effectiveness in preparing individuals to become foster parents.
The purpose of the MDT/Court notification and attendance surveys was to determine
whether foster parents and kinship/relative providers were being given notification for
MDTs and court hearings and if they were being permitted to participate in the
proceedings as allowed in VN S1tate Code and federal law. There were approximately
2,031 surveys of each of the two types mailed. All private/specialized agency foster
homes received the survey, while 50% of Bureau for Children and Families
kinship/relative providers received the survey, and each licensed group residential facility


                                                                                             37




                                                                                                   D137417
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 39 of 66 PageID #: 8994



and shelter received the MDT/Court survey for 50% of the children in their facilities. The
PRIDE Training survey had a response rate of 21 % while the MDT/Court survey had a
response rate of 32%. The comments and reported survey questions yield communication
and collaboration barriers between the foster care pr:oviders and the MDT as well as the
Courts. Many foster care providers reported not being treated with respect and not having
their opinions heard or considered. Other comments from foster parents indicated that
the treatment of foster care proviclers is one reason for the lack of retention. Though the
surveys were conducted nearly tvvo years ago, the problems identified in the MDT/Court
survey are still very much an issue. as the identified problems have yet to be corrected.


In West Virginia's child welfare statute, there is a lack of clarity related to noticing of
hearings for caretakers. Furthermore, language is absent that outlines the format for the
notice or who is responsible for serving the notice. This ambiguity has prevented any one
agency from taking ownership and standardizing the process. Before anything stronger
than a DHHR policy can be enforced, clearer statutory or court rule guidance must be
available.


The comprehensive survey in 2017 was sent to all foster parents, relative/kinship parents,
and pre-adoptive parents to determine the degree of engagement they felt with the
system in their role as a caretaker. The surveys were anonymous to encourage
participation. Data was collected on the following question:


How often do you receive notice cif court hearing?
 Value   Response                    Frequency       Percent
 1       Never                       174             26.73%
 2       Sometimes                   118             18.13%
 3       Often                      52               7.99%
 4       Almost Always              93               14.29%
  5      Always                      179             27.50%
 0       Blank                      35               5.38%
 Total number of Responses          651              100.00%

                                                                                        38




                                                                                              D137418
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 40 of 66 PageID #: 8995




                 O~est1on 3 Frequency
               Blanlf
               5~%
                                   l~evt:r
             Always- l             2tl 7'·o
             27 5%


                                   Somaimes
                                     1£1 %




There are activities in the PIP designed to increase notice of hearings to increase the
quality of hearings by ensuring parties are present, know their rights, and have clear
concise information on their role in child welfare proceedings. (CFSR ltern 24)


The result of the MDT/Court survey yielded results showing that there is an extreme
dissatisfaction of foster parents due to a lack of appropriate and informational
communication between case workers and foster parents. Many comments from the
surveys yielded specific instances and case information regarding the lack of
communication between the foster care providers and the case workers as well as the
foster children and the case workers. There is an additional PIP workgroup developing
action items to address meaningful contact from case workers with clients and foster care
providers to improve the communication between case workers and those on their
caseloads and providing services to foster children, including foster and kinship/relative
providers,


Region IV is developing an initiative to transitions kinship/relative providers to traditional
foster care providers to increase resource home capacity. This initiative is a result of the
expressed desire of numerous kinship/relative care providers to become traditional foster
care providers yet are reluctant to change from the DHHR to a child placing agency due
to the already acquired rapporl w ith Bureau for Children and Families Homeflnding
Specialists. This initiative will allow specific dates and times for certified kinship/relatives
who are willing ahd express a desire to 1ransition to traditional foster care to meet staff
from the child placing agencies within their regions to express their questions and
concerns and begin building rapport with agency case workers and staff. This initiative

                                                                                             39




                                                                                                   0137419
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 41 of 66 PageID #: 8996



will be an ongoing process and will aid kinship/relative care providers in the selection of
a child placing agency that is rhght for their family and needs. This initiative will be
duplicated in the three additional regions upon the determination of its success and
palpable increase of resource homes.


The Child and Family Services Review (CFSR) in 2017 found that there was a lack of
substance abuse services in Wes1t Virginia. The national substance abuse epidemic has
significantly affected families in V\(est Virginia. The CFSR noted some of the challenges
to goal achievement in permanency cases may also be related to service array issues.
The lack of adequate substance abuse services negatively impacts child and family
outcomes in the state. It was also found that providers of addiction services often have
wait lists and limited service availability in more rural portions of the state.


The Supreme Court of Appeals of 11/1/est Virginia Child Abuse and Neglect (CAN) database
was created to collect and track thie status and timeliness of all West Virginia child abuse
and neglect cases. The Court Seirvices Division has trained staff to indicate which risk
factors were present and mentionBd in the original petition as a reason for filing the abuse
and neglect petition. These cases may have more than one risk factor indicated. The data
presented in the following risk-fac1tor analysis was pulled from the CANS Database.




                                                                                         40




                                                                                               0137420
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 42 of 66 PageID #: 8997




                      JlMJI         AD ca$eS with             All cases ·with           AIi cases wirh
                    cw..- q,
                   ......~"''"'.
                                   Substll~e Abuse          Domestic \ ·iolen,( e       Menl:d Health
                                      inrlinited                i:odkared                 ind.ic,ated
        h11t
                   ,natt l'\\ll'
                     r:.c1on
                   uabi11tetl
                                   Count       Percent      C ounf        Percent      Count     P el"l"ent
           2011          L026           808      78.75%           448       4.3 66%         94       9.16%
           1012          1,559       1...234     79.15%           771       49.45%         220      14..11%
           2013          1.776       1.400       78.83°-o         761       42.85%         154      14.30%
           2014          1,495       1.996      80.00%          1.0~6       41.l2'h,       189      1 1.58'%
           2015          2.558       2.10 1     82.13%          1.083       42.34%         223        8.72¾
           2016          1.997       2.516      83.95%          1.151       38 .4 1%       263        8.78%
          2017           3.454       2,930       &4.83%         1.,l.41     3593%          329       9.53%
        TDtal al        l~          12.9115     aue••           t,41       -IIAS~-       1,171      IO~
       ..\lhao




Out of the 15,865 cases that indicated one or more risk factors, 81.85% of the cases have
indicated that substance abuse was at least one of the risk factors that led to the filling of
the petition. Domestic violence was indicated in 40.85% of the cases, and mental health
was indicated in 10.54% of the cases.


Qualitative data from focus groups facilitated by the Capacity Building Center for States
found there is an uneven distribution of services and accessjbility to services across the
state. Workers report socially necessary services are not available in all counties.
Providers do not want to drive several hours for one referral for services in an area. Mental
health clinics are "putting on band-aides, but they don't even have band-aides''. There
was a lack of confidence expressed by focus group participants about the mental health
services and substance abuse treatment services that are being provided. Transportation,
the need for intensive outpatient services for children and parents, as well as residential
treatment that accepts parents and their children was reported lacking. There were
concerns expressed about courts ordering drug screenings on almost every case, and
drug screening times being only 8am-11 am. Focus group participants said placement and
treatment services are needed for young children with (iextreme behaviors".


                                                                                                               41




                                                                                                                    D137421
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 43 of 66 PageID #: 8998



In March 2017, the DHHR, Bureau for Behavior Health developed "Need" maps and
''TreatmenURecovery" maps using 2016 data. The Need maps provide the ranking of the
col,.lnty (from 1 to .55) for Drug Exposed Infants; Children Removed Due to Substance
Abuse; Overdose Deaths; EMS Runs with Naloxone Administration; and Opioid
Prescriptions. The "Treatment/Recovery" maps show the rates (beds per 100,000
population) per GASCA Region (which is also the BBH Regions) for Detoxification,
Treatment Beds; Recovery Beds; and Doctors That Prescribe Buprenorphine to Medicaid
Patients.


The Service Array workgroup determined that DHHR staff and stakeholders do not know
about services availability across the state, or how to access services. The members with
the Bureau for Behavioral Health (BBH) and Bureau for Medical Services (BMS) have
developed multiple new "Response for Application" (RFA) with a focus on substance
abuse, over the past several months. West Virginia has a 24-hour helpline (Help4\NV)
staff and other stakeholders may need to know specifically how to assist those needing
help with addiction or mental illness. Help4\NV provides free help securing a referral or
placement for treatment https://www.help4wv.com.


The Division of Planning and Quality Improvement process and the West Virginia
Community Collaborative Groups (Collaboratives) identify and address service gaps in
their communities. The Collaboratives were originally formed in the late 1990s with the
purpose of continuous community assessment over specified geographical areas. In
2014, West Virginia was federally approved by the Administration for Children and
Families to develop the IV- E demonstration project (known as Safe at Home \NV). As
part of Safe at Home VW, Community Collaborative groups play a key role in identifying
these community-based services and, if needed, assist in developing services based on
the needs of the children and families in their community. The Collaboratives have a
                                1
sense of "community ownership' for children at-risk of being placed in out-of-home care
and keeping children closer to their families and home communities when they must be
placed out-of-home.



                                                                                      42




                                                                                            0137422
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 44 of 66 PageID #: 8999



The Collaboratives are expected to provide bi-annual reports to the Department of Health
and Human Resources (DHHR), Bureau for Children and Families. However, not all
Collaboratives provide these reports, they are not always provided consistently, and the
reports are not reviewed through a formal service development plan. The DHHR, Bureau
for Children and Families does not have a Memorandum of Understanding that formalized
this relationship, and the information is not included in a formal service delivery and
development plan for identifying s,ervice needs and gaps.


Although the Collaboratives continue to meet, some Collaboratives do not consistently
provide community data reports on the service needs and gaps. Additionally, when
information is provided, there is no formal process to provide these needs for service
development at a statewide level.


Furthermore, there is no formal process that includes a communication/dissemination
process for notification of service needs and gaps to decision makers, service
development and decisions, and providing service availability to DHHR staff and other
stakeholders when services are available and/or developed. To address the issue for
communication/dissemination, \l\fest Virginia needs a central location to provide
information about services in a community.


The Family Resource Networks (FRNs), currently develop the Family Resource
Directories for each of the fifty-five: counties in West Virginia annually. The FRNs support
and promote the collaboration of all citizens in order to develop strategies for communities
to succeed. Recently, the FRNs began putting their directories on a central website. This
website was possible due to a Beinedum grant that was awarded to the Marshall County
FRN. The Bureau for Children and Families recently required, as a part of the FRN
Contract, the FRNs to utilize the central website as their resource directory. WV does
need to develop a standardizecl process for the FRN's that will address how the
information is to be gathered and how often the website needs to be updated and
monitored.



                                                                                         43




                                                                                               0137423
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 45 of 66 PageID #: 9000



In conclusion, the Service Array v\/orkgmup found: 1. a lack of substance abuse services
in some areas exist and there am barriers to some existing services (i.e. , wait lists); 2.
DHHR staff and stakeholders may not know where to find service availabjlity for
substance abuse and other services an individual or fam ily might need (Help4VVV for
substance abuse and Family Resource Directories for all services); 3. DHHR staff need
a formal communication process to notify DHHR staff and stakeholders when substance
abuse and other needed services are made available in their communities; 4. A
Memorandum of Understanding between the Department of Health and Human
Resources and the Community Collaboratives needs to be developed and the reports
need to reviewed through a formal service development process.


GOAL 2: Increase Family Support Services and Family· Resource Homes to meet
the needs of children and Families Community Support and Family Resources
Safety Outcome 2, Permanency Outcome 1, Well-Being Outcome 2, Well-Being Outcome
3, Systemic Factors: Case Review (Item 20), Notice to Caregivers (Item 24). Array of
Services (Item 29). Individualizing Services (Item 30), Diligent Recruitment of Foster and
Adoptive Homes (Item 35)


Strategy 1: Examine previous; foster care providers and relative foster care
providers for possible reopeniing of closed resource homes and expansion of
relative foster homes.

Strategy 2: WV will develop1 standards and implement performance-based
contracting to include the standards in order to improve the outcomes for foster
care children.

Strategy 3: Increase foster pareint notice of permanency hearings and engagement
in the case work process.

Strategy 4: Identify needs and collaborate with agency partners, and courts, in the
development of service availability and substance abuse services to improve
outcomes for children and famillies.


                                                                                        44




                                                                                              0137424
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 46 of 66 PageID #: 9001



Strategy 5: Improve staff's knowledge regarding available services to meet needs
of families and children.

Strategy 1: Examine previous foster care providers and relative foster care providers for
possible reopening of closed resource homes and expansion of relative foster homes.

                                                                       Projected Completion
                                                                               dates:
 2. 1. 1 Each kinship/relative care provider will be directed to           Homefinding
 Mission VN to receive further information regarding the private            Supervisors
 agencies in their county or region that they deem would the               Q 1-8/ongolng
 best fit for them.
 2.1 .2 Bureau for Children and Families Homefinding Specialists       Program manager over
 will discuss with appropriate kinship/relative care providers six      Licensing/Bureau for
 months post-certification, to determine their interest in             Children and Families
 becoming traditional foster care providers and provide                      Executive
 informational packets to those who are interested.                      Team/Homefinding
                                                                            Supervisors
                                                                            Q2-8/onQoinQ
 2.1.3 Transition appropriate and willing certified kinship/relative        Homefinding
 care providers to traditional foster care providers.                  Supervisors/Specialists
    • Provider information packets regarding child placing                  Q2-8/ongoing
        agencies and the process of transitions to
        kinship/relative providers who have expressed interest in
        becoming traditional resource homes
    • Replicate initiative from Region IV to build rapport and
        relationships with child placing agencies to ensure
        successful transition from kinship/relative to traditional
        resource homes
    • Bureau for Children and Families Homefinding
        Specialists to follow-up monthly with kinship/relative
        providers to provide support during the transition process
        until it is completed.
 2.1A Replicate initiative in region IV to ensure the transition            Homefinding
 from kinship/relative to traditional foster care providers is a       Supervisors/Bureau for
 smooth and successful transition.                                     Children and Families
                                                                          Executive Team
                                                                           Q 1-8/ongoing
-




                                                                                         45




                                                                                              D137425
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 47 of 66 PageID #: 9002



                                                                       Projected Completion
                                                                               dates:
 2.1.5 Bureau for Children and Families will provide to the VW         Commissioner/Policy
 legislature a study of kinship/relative foster care homes as                Specialist
 required by VW House Bill 2010. The study will include:                        01
     • A review of best practices in other states;
     • Proposal for an alternative system of regulation for
        kinship/relative foster care that included the same
        reimbursement as other foster care families as well as a
        reasonable time period for obtaining certification; and,
     •  An   evaluation of what training and supports are needed
         to ensure that kinship care homes are successful.


Strategy 2: WV will develop standards and fmplement performance-based contracting to
include the standards in order to improve the outcomes for foster care children.

                                                                      Projected Completion
                                                                               dates:
 2.2.1 Bureau for Children and Families will enter data                      Specialized
 reporting performance~based contracts with agencies no later           Agencies/Program
 than December 2020 required by VW House Bill 2010. The                    managers for
 performance-based contracts will require the following:                licensing/licensing
     • safety outcomes;                                              specialists/Policy/Deputy
     • permanency outcomes;                                            Commissioners over
     • well-being outcomes;                                               Field Operations
     • incentives earned;                                                  06/ongoing
     • recruitment and retention of foster parents
 2.2 .2 Meet bi-monthly with child placing agencies to have          Child Placing Agencies/
 targeted conversations around available homes and children's          Licensing Program
 need and supports.                                                    Manager/ Regional
     • Child placing agencies will provide up-to-date lists of       Social Service Program
         available homes                                                Managers/ Policy
     • Bureau for Children and Families staff will provide lists      Program Manager/ &
         of children requiring current placement                         Policy Specialist
     • Child placing agencies and Bureau for Chi'ldren and                 03/0ngoing
         Families staff will work collaboratively to ensure
         placement for waiting and difficult to place children and
         youth




                                                                                         4fi




                                                                                               0137426
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 48 of 66 PageID #: 9003



Strategy 3: Increase foster parent notice of permanency hearings and engagement in
the case work process.
                                                                   Projected Completion
                                                                           dates:
 2.3.1 Select pilot counties for implementation of notice of      Deputy Commissioners
 hearings util]zfng the percentage of notification of hearings              Q1
 being generated from FACTS. (Two low and two high
 Qeneration rates)
 2.3.2 Review current policies and desk guides concerning              Policy Unit
 notifications of hearings and modify as needed to meet                    Q1
 expectations.
 2.3.3 Meet with pilot counties to review policy, FACTS desk     Deputy Commissioners/
 guides, the value of foster parents' engagement, and set          Regional Program
 expectations. Revise guides and policies if needed based              Managers
 upon practice and observations from the pilot counties.                   02
 2.3.4 Conduct random sample of foster parents in pilot          Division of Planning and
 counties to determine if notification occurred.                   Quality Improvement
                                                                          Q3&4
 2.3.5 Conv.e ne meetings wit·h pilot counties to discuss         Deputy Commissioners/
 quantitative data and qualitative impressions.                     Regional Program
                                                                        Managers
                                                                            Q4
 2.3.6 Analyze and summarize data collected for discussion at       Office of Planning
 Child Welfare Oversight and develop a plan to expand the                Research
 project statewide, including training or policy or procedure    Evaluation/Commissioner
 revisions.                                                                 QS
 2.3.7 Implement the notification process statewide                   Commissioner
                                                                            Q8




                                                                                     /17




                                                                                           0137427
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 49 of 66 PageID #: 9004



                                                                     Projected Completion
                                                                            dates:
 2.3 .8 Implement training for child welfare staff surrounding      RD/Community Services
 the importance, as well as the steps ir:i building suppor1ive       Managers/Specialized
 relationships with foster parents by emphasizing the need to        Foster Care Agencies
 improve foster parent involvement and improving meaningful                 Q1-Q3
 communication. Trainings will be provided in each county or
 district, by the specialized/private agency trainers. (The
 private foster care agencies have developed a training
 curriculum for child welfare staff based on the barriers as they
 have been identified by foster parents. This curriculum has
 been approved by Bureau for Children and Families and is
 waiting implementation in the field by the private agencies.
 The agencies will report to Bureau for Children and Families
 when all counties/districts have received the foster parent
 training. (Training began in each county/district in Aprll 2019)
 Community service managers/regional directors are
 responsible for scheduling their counties/districts with the
 agencies for implementation.
 Private/specialized child placing agencies are responsible for
 monitoring the training and reporting to Bureau for Children
 and Families the counties/districts which have recei.ved the
 foster parent training as training is completed.
 2.3.9 Bureau for Children and Families training division has         Director of Training
 been given the training curriculum and will implement this               Q1/ongoing
 training in new child welfare worker training for newly hired
 staff to ensure that all workers understand how to build
 supportive relationships with foster parents and understand
 how to effectively communfcate and incorporate foster
 parents in the process as well.




Strategy 4: Identify needs and collaborate with agency partners, and courts, in the
development of service availability and substance abuse seNices to improve outcomes
for children and families

                                                                             Projected
                                                                         Completion dates:
 2.4.1. Partner with the Capacity Building Center to develop a Service      Community
 Array map of available substance abuse services throughout the             Partnership
 state (utilizing work of the DHHR, Bureau for Behavioral Health             Program
 (ranking)), and what barriers exist. Map development completed          Manager/Service
 and will include:                                                       Array Work.group
     • Identify type of services needed                                         01
    •    Barriers for substance abuse services are identified

                                                                                        .48




                                                                                              0137428
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 50 of 66 PageID #: 9005



                                                                                Projected
                                                                            Completion dates:
 2.4.2 Service Array Workgroup will meet at least monthly to collect           Community
 information to develop map of service availability.                           Partnership
                                                                            Program Manager
                                                                                  0 1-8
 2.4.3 V\N DHHR will develop and execute a formal statewide                     Community
 communication plan that will include all DHHR Bureaus (and others             Partnership
 as needed) to improve cross-system service provision (identifying               Program
 service availability, accessibility, barriers, and service development).    Manager/8 ureau
                                                                             for Children and
 The Child Welfare Reform Oversight Team will include                       Families Executive
 Commissioner's or Deputy Commissioners or proxy's ·with decision                 Team
 making authority from all the DHHR Bureaus.                                   04/0ngoing
 2.4.3 a. Memorandum of Understanding between DHHR and                         Management
 Community Collaborative Groups                                                   Team
                                                                            (DHHR Bureau's)

                                                                               Community
                                                                               Partnership
                                                                                 Program
                                                                               Community
                                                                              Collaboratives
                                                                            Members/Division
                                                                             of Planning and
                                                                                  Quality
                                                                              Improvement
                                                                                   Q4
 2.4.3 b. Standardize communication process that:                             Management
    • Provide.s for input from community partners and feedback                    Team
       from Child Welfare Oversight (i.e., Community Collaborative          (DHHR Bureau's)
       Group reports for evaluation of service development and
       expansion and Division of Planning and Quality Improvement              Community
       reports).                                                               Partnership
    • Community Collaboratives include system partners that can                  Program
       address issues in: Economic/Poverty; Child Safety &                     Community
       Wellbeing; and Alcohol, Tobacco, Drug Abuse.                           Collaboratives
    • Applies Service Identification and Needs Map when                     Members/ Division
       developfng new services:                                              of Planntng and
                                                                                  Quality
                                                                              Improvement
                                                                                   04




                                                                                          49




                                                                                               0 137429
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 51 of 66 PageID #: 9006



                                                                          Projected
                                                                       Completion dates:
 2.4.4 The Service Communication Plan will include:                       Bureau for
    • Regional Summits (with oversight/attended by the Regional          Children and
        Directors) will address children placed out of home and            Families
        provide data on service gaps (including Division of Planning    Commissioner
        and Quality Improvement) to the Community Collaporatives;
    • The Community Collaboratives (with oversight/attended by         All DHHR Bureau
        the Community Service Managers) will address serviae            Commissioners
        needs and gaps and provide two reports annually to the
        Community Partnership Program;                                    Community
    • The Community Partnership Program will be provided the              Partnership
        Community Collaborative Reports on service availability and        Program
        needs from the Community Collaboratives and provide to the
        Bureau for Children and Families Commissioner;                 Regional Directors
    •   The  Bureau for Children and Famihes Commissioner will take
                                                                          Community
        information to the DHHR Child Welfare Reform Oversight
        meeting to discuss gaps in services. The DHHR Child            Service Managers
        Welfare Reform Oversight wil I discuss and address service
        gaps and provide information back to the Community                 Ongoing
        Partnership Program;
    • The Community Partnership Program will disseminate
        information on service development to the Community
        Collaboratives and DHHR staff.

 * The Family Resource Networks will be members of the
 Community Collaboratives and will provide service availability and
 service needs to their Commun~y Collaborative and update the
 electronic Service Directorv.
 2.4.5 Develop and implement Family Treatment Courts in five           Supreme Court of
 counties across West Virginia.                                        Appeals/ Division
                                                                          of Probation
                                                                       Services/ Bureau
                                                                        for Children and
                                                                            Families
                                                                          01-0ngoing
 2.4.5a Selection of Family Treatment Court counties (Boone, Ohio,     Supreme Court of
 Roane1 Randolph, and Nicholas)                                        Appeals/ Division
                                                                          of Probation
                                                                       Services/ Bureau
                                                                        for Children and
                                                                            Families
                                                                           Completed




                                                                                     so




                                                                                          D137430
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 52 of 66 PageID #: 9007



                                                                            Projected
                                                                        Completion dates:
 2.4.Sb Develop the Family Treatment Court policy and procedures        Family Treatment
 manual including development of a data collection tool.                   Court State
                                                                             Advisory
                                                                            Committee
                                                                            Completed
 2.4.Sc Hire local Family Treatment Court Coordinators and CPS              Director of
 workers in the five pilot counties                                         Probation
                                                                         Services/Deputy
                                                                          Commissioners
                                                                                Q1
 2.4.5d Complete training· for the county specific treatment team on        Division of
 Family Treatment Court.                                                    Probation
                                                                         Services/Family
                                                                         Treatment Court
                                                                        State Coordinator
                                                                                Q1
 2.4. Se Complete training for Bureau for Children and Families staff       Division of
 on Family Treatment Court model.                                           Probation
                                                                         Services/Family
                                                                         Treatment Court
                                                                        State Coordinator
                                                                                Q1
 2.4.Sf Complete training on Family Treatment Court model as                Division of
 needed and requested in the five pilot counties.                           Probation
                                                                         Services/Family
                                                                         Treatment Court
                                                                        State Coordinator
                                                                             Ongoing
 2.4.Sg Implement the Family Treatment Court moder in the five pilot        Division of
 counties.                                                                  Probation
                                                                         Services/Family
                                                                         Treatment Court
                                                                        State Coordinator
                                                                                Q2
 2.4.Sh Local case coordinators collect information on the data             DiVision of
 collection tool which is monitored by the Family Treatment Court           Probation
 State Coordinator and the granters for fidelity with the policy and     Services/Family
 procedures manual as well as outcomes.                                  Treatment Court
                                                                               State
                                                                        Coordinator/Family
                                                                         Treatment Court
                                                                             Advisory
                                                                            Committee
                                                                           Q2/onQoinq

                                                                                     51




                                                                                          D137431
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 53 of 66 PageID #: 9008



                                                                          Projected
                                                                       Completion dates:
 2.4.5i CPS supervisors will communicate with Family Treatment         CPS Supervisors
 Court CPS workers to monitor fidelity to the Family Treatment Court     Q2/ongoing
 model policy and procedures manual.
 2.4.5j Family Treatment Court State Advisory Committee receives       Family Treatment
 data and information on the program and will make adjustments as        Court State
 necessary.                                                                Advisory
                                                                          Committee
                                                                         Q2/ongoing
 2.4.Sk Family Treatment Court Data Committee will evaluate data          CIP/Family
 and information on the program                                        Treatment Court
                                                                       Data Committee
                                                                         Q5/onqoinq


Strategy 5: Improve staffs knowledge regarding available services to meet needs of
families and children.
                                                                           Projected
                                                                       Completion dates:
 2.5.1 West Virginia will partner with the Family Resource Networks       Community
 to provide Service Directories of available services on the FRN          Partnership
 website that can be accessed by all DHHR staff and stakeholders.      Program Manager
 The electronic directories will be updated annually (per current             Q4
 Contract).
                                                                       Family Resource
                                                                       Network Directors
 2.5,2 Add link on the BUREAU FOR CHILDREN AND FAMILY's                     Assistant
 website to the FRN directory of available services.                    Commissioner
                                                                       Office of Planning
 http://wvfrn.org/counties/                                             Research and
                                                                           Evaluation

                                                                          Community
                                                                          Partnership
                                                                       Program Manager
                                                                              Q4




                                                                                     52




                                                                                          D137432
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 54 of 66 PageID #: 9009



                                                                              Projected
                                                                          Completion dates:
 2.5.3 Provide information on accessing website for Service                  Community
 Resource Directories and notice of new resources to DHHR staff              Partnership
 and community stakeholders via e-mail; DHHR News/Facebook;               Program Manager
 Announcements to staff; and Community Collaborative Group                        Q4
 meetings.
                                                                           Family Resource
 New Worker Training will include information on accessing website         Network Directors
 for Service Resource Directories.
                                                                           Director of Social
    1. The Community Partnership will send e-mail messages to the              Services
       Commissioner, Deputy Commissioners, Regional Dfrectors,
       Office Directors, Regional Program Managers, Child Welfare            Social Service
       Consultants, Child Protective Services Supervisors, Child              Supervisors
       Protective Services Workers, Social Services Coordinators,
       Youth Services Supervisors and Youth Services Workers,                  Director of
       Division of Training Trainers and Program Managers;                      Training
    2. The Community Partnership will send e-mail messages                        04
       regarding available services to the Director of Social Services
       to provide at Supervisors meetings who will then discuss at
       staff meetinQs.


Changing How We Support Families Through Positive Supervision
Root Cause Analysis:


Safety Outcome 1- (Timeliness of initiating investigations of reports of child maltreatment)
CFSR and Division of Planning and Quality Improvement case reviews indicate alleged
victims on child maltreatment reports accepted for further assessment are not being seen
within designated timeframes_VN rated 56% strength on meeting assigned time frames
on accepted referrals. The data supports that caseworkers are much less likely to meet
this time frame if the family has an ongoing child welfare case open. Of the timeframes
met, 73% were met on intakes on family's unknown to the agency versus 26% of referrals
on already open cases.


Division of Planning and Quality Improvement case review data indicates the
measurement for CFSR Item 1 has steadily decreased over the last four FFYs as
indicated by the chart below. The FFY 2018 data indicates the agency is meeting the


                                                                                         53




                                                                                               D137433
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 55 of 66 PageID #: 9010



assigned timeframes for face to face contact with alleged child victims 55.56% of the time
as indicated in the chart below.



                Safety 1: Timeliness of investigations
 .80,00%       1020%               67.1:   0


                                                           54.90%      55.56%
 60.00%

 40.00%

 20.00%

  0.00%
              FFY 2015             FFY 2016                FFY 2017    FFY 2018

                              -    % of cases rates as a strength


Division of Planning and Quality Improvement case review data FFY 2015-2018



           COGNOS Data: % of cases that met time to first
                 contact within assigned timeframes

                  44.44%
                                                                             ■ Met
                                                            55.56%
                                                                                  Unmet




Division of Planning and Quality Improvement case review data FFY 2018


Also, of concern is the rise in the number of accepted new child maltreatment reports
versus the percentage of child maltreatment substantiations. The current referral
acceptance is based on VW Code and policy and is 66% for the 2018 calendar year while
the child maltreatment substantiation rate is 18% for the same time period. Further
analysis is needed regarding the new referral acceptance rate versus the substantiation
rate of child maltreatment on new intakes.


                                                                                          54




                                                                                               D137434
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 56 of 66 PageID #: 9011



Focus groups were conducted by the Capacity Bu.ilding Center for States w ith field staff,
supervisors, and management staff. Division of Planning and Quality Improvement staff
·interview case managers du.ring the case review process. The qualitative data gathered
through both processes indicates child safety is not driving how case managers prioritize
their work. Court involved cases receive highest priority due to court oversight. High
caseloads and backlog of refernals are also indicated to impact the quality of case
management provided. Workers state concern for the safety of children remaining in the
family homes while indicating an inability to maintain regular contact with these families.
There was strong commentary from case managers regarding supervisory support,
availability, and accountability. Supervisors reported a need for better tracking of intakes
in order to ensure timeframes areI met. Focus group participants raised concerns about
Centralize Intake, specifically the quality of intake documentation, the appropriateness of
screening decisions, and duplicati~ client identification numbers for the same ch ild.


Safety Item 3 - (Risk and safety assessment and management) CFSR data reflects Item
3 a strength at 42% overall with 53% for foster care and 24% for in-home cases. Division
of Planning and Quality lmprovBment case review data findings indicate a lack of
improvement in level of achievemffmt on Safety Outcome 2 when CFSR data and federal
fiscal year 2018 are compared. During FFY 2018 Division of Planning and Quality
Improvement data reflects strength in 28% of cases reviewed overall, with 45% strength
in foster care cases and 10% strength for in-home cases. The.failure to have regular face
to face contact with families and children negatively impacts the ability to assess and
address safety concerns. Case re1views indicate that in tnany ihstahces the agency fails
to develop safety plans in a tim,3ly manner that adequately address identified safety
threats in the home. The safety plans are not reviewed regularly or updated as
circumstances in the case warrant


Focus group participants reported they are documenting less. Participants stated they are
not receiving feedback on the quality of the documentation they complete. They also said
that although they are encouraged by supervisors to enter contacts in the electronic case
record, they receive no direction on entering documentation.


                                                                                         55




                                                                                               01 37435
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 57 of 66 PageID #: 9012




While most children in placement entered foster care to ensure their safety, Division of
Planning and Quality lmprovemE!nt case reviews find child welfare staff are missing
opportunities to impact family risks before they become safety threats necessitating
removal. In-home safety plans are often not adequate to control the factors negatively
impacting child safety. The plans often rely solely on formal services that are used due to
availability and are not designed to address the identified safety concerns. In addition, the
safety plans are often not implemented timely or monitored and updated as
circumstances within the family change.


Goal 3: Transforming the culture of child welfare management to increase
competency, skill and accounta1bility of our child welfare practice.
Safety Outcome 1, Safety Outcome 2, Permanency Outcome· 1, Permanency Outcome
2, Well-Being Outcome 1. Systemic Factors: Statewide Information System (Item 19),
Case Review (Item 20)


Strategy 1: Empower supervisors to act as change agents through reflective
supervision.

Strategy 2: Increase supervisor and manager skills through ongoing training and
peer support to address their ability to support staff and provide direct supervision.

Strategy 3: Creating structure and accountability to support supervisors to ensure
that face to face contact with allleged child victims will occur timely.

Strategy 4: Creating structures 1to support staff so face to face, meaningful monthly
contact, visits with families and children will occur.

Strategy 5: Bureau for Children and Families will provide support to supervisors to
ensure risk and safety assessments are adequate initially and on an ongoing basis
throughout the life of the case.




                                                                                          56




                                                                                                D137436
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 58 of 66 PageID #: 9013



Strategy 1: Empower supeNisors to act as change agents through reffect;ve
supervision.

                                                                       Projected Completion
                                                                               dates:
 3.1.1 Utilize the reflective supervision survey results to identify      Recruitment &
 strengths and barriers of use of reflective supervision.              Retention Committee
                                                                                01
 3.1.2 Partner with Casey Family Programs to revitalize the             Director of Training
 reflective supervision model through training and technical               01/ Ongoing
 support.
 3.1.3 Revise Standard Operating Procedures and the                    Director of Training/
 documentation form based on information from the surveys to              Recruitment &
 improve reflective supervision.                                       Retention Committee
                                                                                02
 3.1A Partner with Social Work Education Consortium to develop         Director of Training/
 on-line (blackboard) initial training for new supervisors.               Recruitment &
                                                                       Retention Committee
                                                                                02
 3.1.5 Partner with Casey to provide ongoing training to tenured       Director of Training/
 supervisors on reflective supervision including dealing with             Recruitment &
 sensitive topics like secondary trauma and work/life balance and      Retention Committee
 on time management to incorporate reflective supervision into                  01
 ongoing practice, as well as other barriers identified in surveys,
 two times per year.
 3.1.6 Conduct peer to peer learning opportunities between             Director of Training/
 multiple districts, reviewing case narratives and scenarios, to          Recruitment &
 build skills using reflective supervision, two times per year.        Retention Committee
                                                                                03


Strategy 2: Increase supervisor and manager skills through ongoing training and peer
support to address their ability to support staff and provide direct supervision.
                                                                       Projected Completion
                                                                               dates:
 3.2.1 All child welfare supervisors and managers who have              Director of Training
 been in their positions over one year and have not attended the          Commissioner
 Putting the Pieces Together new supervisor training since                      02
 January 2017 will attend a modified version of Putting the
 Pieces Together new supervisor training that eliminates the
 sections only relevant to new supervisors and modifies other
 sections as necessary.




                                                                                        57




                                                                                             D137437
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 59 of 66 PageID #: 9014



                                                                     Projected Completion
                                                                             dates:
 3.2.2 Implement a peer review program to gather supervisors            Comm lssioner
 together to do case reviews between districts, two times per                  02
 year. Supervisors will review redacted cases do an analysis of
 casework performed including decisions made and adherence
 to policy. Peer reviews will be conducted as part of the agenda
 at existinQ reQional and statewide meetinQs
 32.3 Provide structured ongoing supervisor training through          Director of Training
 regional supervisor meetings and manager meetings, four                  02/ongoing
 times per year. This training will be coordinat,e d with existing
 regional and statewide meetings, with common agendas and
 topics for all the meetings. CE Us will be provided as
 appropriate to help supervisors meet licensure requirements.


Strategy 3: Creating structure and accountability to support supeNisors to ensure that
face to face contact with alleged child victims will occur timely.

                                                              Projected Completion dates:

 3.3.1 A Standard Operating Procedure will be                  Meaningful Contact Group
 developed to:                                                            01
       a. instruct supervisors on how to log, assign and
          track accepted referrals on both new and
          ongoing cases.
       b. communicating the assrgnment between
          supervisor and worker
      C. track referrals to ensure time frames are met.
       d. create tool to track referrals assigned and
          timeframe assigned
      e. guide weekly planning meetings between
          workers and supervisors; supervisors and
          Community Services Managers and RD's.
      f. describe use of COGNOS reports to aid in
          ensuring documentation of contacts have
          occurred.
      g. Assessment of missed contacts versus caseload
          and development of action plans.
 3..3 .2 Commissioner will release a memo to inform                  Commissioner
 Regional Directors, Community Services Managers,                        02
 Social Services Coordinators, and workers of the
 revised Standard Operating Procedures. The
 Procedures, tracking tool and instructions will be
 distributed to supervisors and Community Services
 Managers.


                                                                                       58




                                                                                             0137438
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 60 of 66 PageID #: 9015



                                                             Projected Completion dates:

 3.3.3 Regional Directors will discuss plans for action at         Regional Directors
 Child Welfare Oversight meetings.                                        Q4


Strategy 4: Creating structures to support staff so face to face, meaningful monthly
contact, visits with families and children will occur

                                                                     Projected Compl·etion
                                                                            dates:
 3.4.1 Meaningful contact guide will be revised to give examples      Meaningful Contact
 of meaningful contacts and how to document those contacts.         Workgroup/Supervisors
          a. Meaningful contact guide will be distributed by                  Q1
             supervisors to staff
          b. Instructions where to document in FACTS
 3.4.2 The guide and expectations wrn be discussed and                 Regional Program
 explained at the regional Social Service Supervisor meetings             Managers
 and regional Community Services Manag~rs meetings.                           01
 3.4.3 At each monthly unit meeting1 Supervisors will discuss            Supervisors
 meaningful contacts and cases that have not had contact for             Q2-0ngoing
 the month.
 3.4.4 During monthly reflective supervision supervisors will        Workers/Supervisors
 discuss cases with contact for the month as well as cases that         Q2-0ngoing
 have had no contact.
 3.4,5 Community Services Managers will receive the report           Community Services
 from Supervisor and will discuss plan for cases who have not        Managers /Supervisor
 had contact the previous month and review plan for addressing               Q2
 contacts missed.
 3.4.6 Community Services Managers to Regional Directors with        Community Services
 ideas/solutions to make visits to children and parents.             Managers /Regional
                                                                           Directors
                                                                              Q2
 3.4.7 Regional Directors will inform Deputy Commissioners of                 RDs
 ideas/solutions                                                              Q2
 3.4_7 Child Welfare Oversight Committee will receive report and         Child Welfare
 discuss successful implementations as well as address barriers            Oversight
 to making face to face contact with children and families.                   Q2
 3.4.8 Regional Directors will inform supervisors of Child               Child Welfare
 Welfare Oversight actions/suggestions, supervisors will inform       Oversight /Regional
 workers of Child Welfare Oversight action/suggestions               Directors/Supervisors
                                                                              Q2




                                                                                        59




                                                                                             D137439
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 61 of 66 PageID #: 9016



Strategy 5: BCF will provide support to supervisors to ensure risk and safety
assessments are adequate initiaffy and on an ongoing basis throughout the life of the
case.

                                                                            Projected
                                                                         Completion dates:
 3.5 .1 Refresher training for all workers on safety planning               Director of
 emphasizing the control of safety threats.                                  Training
                                                                                Q2
 3.5.2 Advanced safety planning training for all supervisors to make        Director of
 them proficient in guiding workers to effective safety planning.            Training
                                                                                Q2
 3.5.3 A Standard Operating Procedure for supervisory case review          Meaningful
 will be deve'loped to:                                                   Contact Group
           a. Implement case review tool on SharePoint to capture               01
               whether safety plans are current, case plans completed,
               at least monthly contact is occurring, MOT's are
               occurring, current permanency plans, etc.
           b. instruct supervisors on how to perform case reviews
               and document on tool.
           C. instruct how to use the information gathered to guide
               monthly supervisory meetings with workers.
           d . Direct use of information to PMs, CSMs, RDs and
               Deputy Commissioners to guide best practice.
           e. Assist districts in developinq action plans as needed
 3.5.4 Standard Operating Procedure for supervisory case review will          Deputy
 be distributed via email and discussed durrng Regional Supervisor        Commissioners/
 meeting.                                                                Regional Program
                                                                            Managers
                                                                               Q2
 3.5 .5 Supervisors will be monitoring ongoing risk and safety             Supervisors
 assessments utilizing case review tool as per 3.5.3.                          Q3
 3.5 .6 Supervisors will monitor quality of ongoing safety assessments     Supervisors
 and ensure safety is being assessed for .atl the children in the home         Q3
 utilizing case review tool as per 3.5.3.
 3.5.7 Durfng monthly reflective supervision supervisors will discuss      Supervisors
 the information gathered from the case reviews.                              Q3




Creating an Efficient, Effective, and Prevention-Focused System:
Root Cause Analysis




                                                                                        60




                                                                                             0 137440
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 62 of 66 PageID #: 9017



Well-Being Outcome 1 (families have enhanced capacity to provide for their children's
needs) is measured by performance on Items 12 (Needs and services of chlld, parents,
and foster parents), 13 (Child and pareht involvement in case planning), 14 (Caseworker
visits with child), and 15 (Caseworker visits with parents) on the 2016 Federal CFSR
Onsite Review Instrument. During CFSR 26% of the cases reviewed were substantially
achieved. Division of Planning and Quality Improvement case review data found that
during federal fiscal year 2018 Well-Being Outcome 1 was substantially achieved in 12%
of the cases reviewed. Rating decreases were observed during FFY 2018 in all four CFSR
items related to Well-Being Outcome 1 when compared to CFSR data. Review data
indicates placement cases scored higher on the measure than in-home cases. The
difference is concerning because the trends show how substantlally lower the outcome is
for in-home versus placement cases. MDT and court oversight of the case has a positive
impact on placement cases in relation to Well-Being Outcome 1. The inability to have
frequent and quality contacts with children and parents by caseworkers has a direct
impact on Well-Being Outcome 1. The following"charts indicates quality and frequency of
contact with children and parents (CFSR Items 14 and 15) during FFY 2018 based upon
Division of Planning and Quality Improvement case reviews.



                          Worker Visits with Child
                                                          55.38%




                Non-placement                            Placement


Division of Planning and Quality Improvement case review FFY 2018




                                                                                    61




                                                                                          0137441
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 63 of 66 PageID #: 9018




                          Worker Visits with Parents
                                                              8.06%




                      3.33%




                 Non-placement                              Placement


Division of Planning and Quality Improvement case reviews FFY 2018


Qualitative data gathered from focus groups of caseworkers, supervisors, and
management staff conducted by the Capacity Building Center for States indicate court
involved cases receive the highest priority. Staff also discussed having large caseload,
long distances to travel for home visits, and lack of supervisor support and oversight as
impacting the quality of case management activities. There is a general sense of
helplessness and eventuality. Division of Planning and Quality Improvement case reviews
show similar findings from caseworker and supervisor interviews. Caseworkers reported
that there are cases that could be closed but staff do not have the time to make the visits
and do the paperwork to close the cases. "For non-custody cases, we have cases where
families haven't been seen in months, but we don't have time to close them." Other
reasons for lack of contacts with families and children reported by caseworkers were lack
of parents' cooperation, parents being considered a lowercase management priority ("on
the backburner"), and a tendency to work with parents who are "doing well".


Staff feel that they understand what a quality visit is and how to complete quality
documentation; however, neither is emphasized in practice. The message that staff
receive is to do the bare minimum to get off the ''naughty list.'' Often times, caseworkers
are not aware of the gaps in their visits with families until they are shown the data. Using
the data, setting goals and monitoring them would help increase performance per focus
group participants.
                                                                                         62




                                                                                               0137442
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 64 of 66 PageID #: 9019




In July 2014, VW established a centralized intake system. Statewide implementation was
phased In starting in July 2014 with full statewide implementation by February 2015. The
COGNOS Statewide Referrals report indicates the number of intakes received and the
number assigned were higher in 2018 than in previous years. During Division of Planning
and Quality Improvement case reviews staff often voice concerns about the quality of the
intakes received and the volume accepted. The threshold analysis of Centralized Intake
may assist agency leaders in determining how to best ensure accepted reports are
meeting investigative criteria while also determining how to best meet the needs of
families when reports are made which do not meet investigative criteria but there are
factors needed prevention/community services.


Goal 4: Increase effectiveness and efficiency and create a prevention-focused
organizational culture in order to ensure the needs of children and families are
addressed throughout the life of the case.
Safety Outcome 1, Well-Being Outcome 1


Strategy 1: CQI of Centralized Intake and a threshold screening analysis to further
inform the Bureau for Children and Families screening and intake process.

Strategy 2: Safely close cases that have had no contact and develop and support
practice to ensure•backlog does not re-occur.

Strategy 1: CQI of Centralized Intake and a threshold screening analysis to further
inform the Bureau for Children and Families screening and intake process.

                                                                            ProJected
                                                                       Completion dates:
 4.1.1 Threshold analysis-number of duplicate intakes on the same       Centralize Intake
 family/child accepted/assigned and appropriateness of screening.        Director/Deputy
 Effectiveness of intake process intakes versus recidivism rate.       Commissioner over
                                                                        Field Operations/
                                                                       Capacity Cent er for
                                                                              States
                                                                               Q1



                                                                                       63




                                                                                            D137443
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 65 of 66 PageID #: 9020



                                                                             Projected
                                                                        Complet'ion dates:
 4.1.2 Analyze data from Division of Planning and Quality                     Deputy
 Improvement reviews to determine themes and to highlight              Commissioners 0ver
 notable patterns.                                                      Field Operatlom~/
                                                                       Division of Planning
                                                                            and Quality
                                                                          Improvement/
                                                                             Assistant
                                                                       Commissioner over
                                                                        Office of Planning 1
                                                                          Research and
                                                                            Evaluation
                                                                                Q1
 4.1.3 Review the analysis of the data and make recommendations         Centralized intake
 to the executive Team.                                                  oversight team.
 4.1.4 Leadership will make decisions based on recommendations         Bureau for Children
 including alternative response and assigning intakes.                     and Families
 Implementation decisions will be based on the abllity of the            Executive T earn
 agency to implement according to VN Code. This may include                     Q2
 recommendations to the \IN legislature.


Strategy 2: Safely close cases that have had no contact and develop and support
practice to ensure backlog does r:iot re-occur.
                                                                            Projected
                                                                         Completion dates:
 4.2.1 Data will be collected and reviewed on number of cases (Court,      FACTS data
 Non-Court and YS) that have not had contact.                             representative
                                                                                01
 4.2.2 Develop Standard Operating Procedures for closure of cases            Deputy
 using providers.                                                         Commissioners
                                                                            over Field
                                                                            Operations
                                                                                01
 4.2.3 Develop Standard Operating Procedures for administrative              Deputy
 cl'osure of cases with no contact when a provider is not available.      Commissioners
                                                                            over Field
                                                                            Operations
                                                                                01
 4.2.4 Executive committee will review and approve the Standard             Bureau for
 Operating Procedures.                                                     Children and
                                                                             Families
                                                                            Executive
                                                                            Committee
                                                                                02
                                                                                       64




                                                                                            D137444
Case 3:19-cv-00710 Document 160-5 Filed 11/16/20 Page 66 of 66 PageID #: 9021



                                                                        Projected
                                                                     Completion dates:
 4.2.5 Implement the case closure process developed in 4.2.2.            Deputy
                                                                      Commissioners
                                                                        over Field
                                                                        Operations
                                                                            04
 4.2.6 Monthly Supervisory Conferences will include discussing         Supervisors
 caseload and determine case status for closure. As a part of the      Q4-Ongoing
 monthly conference, the worker and supervisor will discuss case
 proqress and need for continued case manaqement or case closure.
 4.2.7 Develop Standard Operating Procedures a formal process for        Deputy
 case transfer/closure when staff resign or are on extended leave"    Commissioners
                                                                        over Field
                                                                        Operations
                                                                           Q6
 4.2.8 Expand the use of case coordinators to assist with case         Supervisors
 closures.                                                             Q6-Ongoing




                                                                                 65




                                                                                      0 137445
